   Case 4:18-cv-00247-ALM Document 139-4 Filed 03/15/20 Page 1 of 56 PageID #: 3452
Case# :

                                                              City of Oak Point DPS




     •
                                                              POLICE/FIRE/RESCUE
                                                              100 NAYLOR RD.
                                                              OAK POINT, TX, 75068
 OAK POINT
Case Report

Reported By:   SERGEANT HOWARD


22-ASSAULTIVE OFl<'ENSES (FELONY)
                                                                                   ~~   '1i tll~,-;:r.  ru...-Z..IH!lo.:..!i,U
                                                                                           VANDYKE, JASON LEE COMPLETED
                                                                                                                                 ~=·====.:1=
                                                                                           (SUSrECT)


CLEARED BY ARREST                                                          EMAIL
                  , '/i
12/12/2018 at 0000


CROSS OAKS RANCH : PRIVATE RESIDENCE
     r                                                                                                                           •    I
 Suspect sent threat email rness11ges and reportedly planned to harm a witness.


                  List of supplemental reports
Supplemental Report CO1901101_1
Supplemental Report CO1901101_2
Supplemental Report C01901101_3

         List of contacts in this report
VANDYKE, JASON                                            SUSPECT
RETZLAFF, THOMAS                                          VICTIM

                                             Contact# 1         (SUSPECT)


JASON LEE VANDYKE




                                                                       Addresses




                                              SER.GEANT HOWARD(262)                                                                  01/23/2019 1131



                                                                                           SERGEANT HOWARD 0\/2J/2019 11 JI



                                                              Page I of6




                                                    Exhibit 4
   Case 4:18-cv-00247-ALM Document 139-4 Filed 03/15/20 Page 2 of 56 PageID #: 3453
Case It :

                         Phones :
(CELL) 469-964-5346

                                           Contact# 2        (VICTIM)




PHOENIX                                                         85016

                          Phones :
(CELL) 210-317-9800


 Narrative text
  Captain Barrett and Detective White of the Denton County Sheriff Office met with Director Shackleford and Sgt. Howard ("R/0
 ") on January 09, 2019, at the Oak Point Department of Public Safety. They had received text messages and an audio
 recording from Special Agent Palomino of the Joint Terrorism Task Force of a communication between Jason Lee VanDyke (V
 AN DYKE) and Isaac Marquardt, a former roommate of VANDYKE's in part of 2018. (Both VANDYKE and Marquardt are
 known to R/0 from a previous case where VANDYKE was a suspect.) Special Agent Palomino told Captain Barrett and
 Detective White that Isaac Marquart recorded the conversation between himself and VANDYKE at VANDYKE's home at 108
 Durango Drive, Aubrey, Texas In November 2018. The text messages which were reproduced as screen shots on Isaac
 Marquardt's phone, showed they occurred November 2, 2018 thru December 16, 2018 and were also between Isaac
 Marquardt and VANDYKE.

 Director Shackleford and R/0 were provided copies of the text messages and audio recording. R/0 and Director Shackleford
 reviewed the recording and heard a voice identified by Barrett as VANDYKE tell Isaac Marquardt about steps he had taken to
 locate and do surveillance on Tom Retzlaff for the purpose of doing him harm. Tom Retzlaff Is a witness in a case scheduled
 to go before the Texas State Bar regarding VANDYKE's law license according to a representative of the State Bar. R/0 and
 Director Shackleford spoke with Isaac Marquardt who said that VANDYKE has an office located in one of the spare bedrooms
 of his house where he kept his computer and notes. Isaac told RIO and Director Shackleford that during the conversation
 that he had recorded with VANDYKE, VANDYKE had read off a yellow legal pad.

 As R/0 and Director Shackleford listened to the recording it revealed VANDYKE had lwo separate plans one of which ended
 in the death of Tom Retzlaff by VANDYKE and the other a series of acts which he believed would terrorize Retzlaff and two
 other victims, forcing them to live in fear of when he would show up. On the recording, VANDYKE said that he had spent the
 better part of the week planning it and he had satellite photos through Google Earth and members of the Proud Boys Arizona
 Chapter on the ground doing surveillance on Tom Retzlaff. Also on the recording, VANDYKE said he knows where Tom
 Retzlaff residence is located and describes It as a highrise In the center of Phoenix. The recorded conversation also mentions
 a background check that was done and that VANDYKE's people on the ground have recent photographs of Tom Retzlaff.




                                                                                        SERGEAN"I' HOWARD 01/23/2019 1131




                                                           Page 2 of6
  Case 4:18-cv-00247-ALM Document 139-4 Filed 03/15/20 Page 3 of 56 PageID #: 3454
Case#:
 On the recording, RIO heard VANDYKE say that Tom Retzlaff has a PO Box and there Is a significant number of cameras
 where he could not set up and get a clean shot with a rifle at him. VANDYKE also speaks of "taking out" Retzlaff's attorney
 and another individual VANDYKE called "the dentist".




                                                                                                        ;~~,W,It''•;.,.,
                                                                                                        t:R~!#-
                                                                                                                           ,·,~ u.r,.,;,.;i,1....,   •1..:,~1
                                                                                                                                                       ·rR 'J.
                                                                                         SBROl!ANTHOWARD0l/23/20191131




                                                           Page 3 of6
  Case 4:18-cv-00247-ALM Document 139-4 Filed 03/15/20 Page 4 of 56 PageID #: 3455
Case# :

                                                          City or Oak Point DPS




     •
                                                          POLICE/FIRE/RESCUE
                                                          100 NAYLOR RD.
                                                          OAK POINT, TX, 75068
 OAK POINT
Supplemental Report

Reported By:   SERGEANT HOWARD

                                                    Parent Re ort Information


                                                                       COl901101


SERGEANT HOWARD

                                                                       110266


 Nnrrative text
  On January 10th, 2019, Director Shackleford received a phone call from Denton County District Attorney Paul Johnson .
 During this conversation Mr Johnson said that he would have ADA Kristine Kidd send over the emails they had regarding an
 alleged "Retaliation" claim made by Thomas Retzlaff. Two emails were sent over with an affidavit from Retzlaff. Director
 Shackleford reviewed the sworn Affidavit provided by the Denton County District Attorneys Office. The Affidavit contained two
 supporting emails that supported the retaliation charge that were sent to Tom Retzlaff from VANDYKE. According to Tom
 Retzlaff the two emalls are true and correct copies.

 The first email sent Wednesday, December 12, 2018 at 8:00:21 AM appears to show VANDYKE writing Tom Retzlaff "I
 promise you this motherfucker: If my law career dies, you die with It". The second email sent Wednesday, December 12,
 2018 at 8:01 :42 AM appears to show VANDYKE writing Tom Retzlaff "Go fuck yourself and what's left of your miserable life.
 You have destroyed my llfe, and for that offense, you will pay with your own. That's not a threat. That's a PROMISE
 motherfucker" .




                                                          Page 4 of6
  Case 4:18-cv-00247-ALM Document 139-4 Filed 03/15/20 Page 5 of 56 PageID #: 3456
Case# :

                                                         Clty or Oak Point DPS




     •
                                                         POLICE/FIRE/RESCUE
                                                         100 NAYLOR RD.
                                                         OAK POINT, TX, 7S068
 OAK POINT
Supplemental Report

Reported By:   SERGEANT HOWARD


                                                   Parent Re ort Informati on


Case Report                                                           C01901101

SERGEANT HOWARD                                                       CLEARED BY ARREST

                                                                      110266

 Narrative fo~I
 On January 11, 2019, Director Shackleford petitioned for and received a warrant of arrest for VANDYKE for Obstruction or
 Retaliation In violation of Section 36.06 of the Texas Penal Code. VANDYKE was served the warrant while housed In the
 Denton Counl Jall.




                                                         Page 5 of6
  Case 4:18-cv-00247-ALM Document 139-4 Filed 03/15/20 Page 6 of 56 PageID #: 3457
Case II:




      ma
                                                           City of Oak Point DPS
                                                           POLICE/FIRE/RESCUE
                                                           100 NAYLOR RD.
                                                           OAK POINT, TX, 75068
 OAK POINT
Supplemental Report
Reported By: SERGEANT HOWARD


                                                     Parent Re ort Information


Coso Report                                                             CO1901101
                                                                                 L
                                                                        CLEARED BY ARREST


                                                                        110266

 Narrative text
  On January 14, 2019, Sgt. Howard ("R/O") petitioned for and received a search warrant for 108 Durango Drive Aubrey, Texas
 76227.

 Later, January 14, 2019 Director Shackleford and other Officers with the Oak Point Department of Public Safety executed the
 search warrant and seized the following items:

 Nikon "Cool Pix" Digital Camera SIN 30090857 located on the kitchen bar
 Data Traveler G4-Memory Drive located in the top right drawer of the desk In the office
 Yellow paper-Legal Pad "Docket Gold" on the living room coffee table
 Acer Laptop SIN NXGTPAA0087500422A3400 located on top of the desk in the office
 Memory stick with green sticker "2" on It located In the master bedroom, dresser on east wall in a container.

 The listed Items were trans orted I.a the Oak Point De artment of Public Sa(et and lo    ed Into· evidence b Officer Yates..




                                                           Page 6 of6
Case 4:18-cv-00247-ALM Document 139-4 Filed 03/15/20 Page 7 of 56 PageID #: 3458
                                                                              -1;,


     IN THE NAME AND BY THE AUTHORITY OF THE STATE
                                                                                       .~:<~.
                                                                                '<E?:'"'-~;'
                                                                     gr TJ},-~A-Bf,11 b<Oo'()
                                                                       'J.:: i9l)lou>-~ I l 1r
     Before me, the undersigned authority, on this day personally appea1~~1e c;z10<' <~ ~ , ·
                                                                                :--i

     undersigned affiant who, after being duly swo~ on oath deposes and says~P!l: .>~;.
     VanDyke, Jason Lee (W/M                    heremafter styled defendant, on 01 ~8{tf,
     the 12 day ofDecember, 201 8, and before the making and filing of this com,plainf~<")
     within the County of Denton of the State of Texas, did then and there commit the
     felony offense of Obstruction or Retaliation (P .C. 36.06).

     Affiant is Michael Shackleford who is a certified peace officer of the State of Texas
     employed by the Oak Point Department of Public Safety. Affiant's probable cause for
     the above belief is based upon the following facts and sources of said facts:

     On January 10, 2019, Director Shackleford reviewed a sworn Affidavit provided by
     Tom Retzlaff. The Affidavit contained two supporting emails.

     The DEFENDANT is an attorney licensed to practice law in the State of Texas. Tom
     Retzlaff filed a grievance against the DEFENDANT with the State Bar of Texas in
     December 2017. Accordingly Tom Retzlaff is a witness or prospective witness in a
     case scheduled to go before the Texas State Bar regarding the DEFENDANT's law
     license. Ms. Kristin Brady is Assistant Disciplinary Counsel to the State Bar assigned
     to the proceeding against the DEFENDANT.

     Tom Retzlaff received two threatening emails from the DEFENDANT on December
     12, 2018. The two email attachments according to Tom Retzlaff were true and correct
     copies sent from the DEFENDANT to him.

     The first email sent Wednesday, December 12, 2018 at 8:00:21 AM showed the
     DEFENDANT writing Tom Retzlaff, "I promise you this motherfucker: If my law
     career dies, you die with it". The second email sent Wednesday, December 12, 2018
     at 8:01 :42 AM showed the DEFENDANT writing Tom Retzlaff "Go fuck yourself
     and what's left of your miserable life. You have destroyed my life, and for that




     VanDyke PC R.etaliation Ol .1 'l .2019
Case 4:18-cv-00247-ALM Document 139-4 Filed 03/15/20 Page 8 of 56 PageID #: 3459




      offense, you will pay with your own. That's not a threat. That's a PROMISE
      motherfucker".

      Wherefore, premises considered, the Affiant respectf~s that a warrant be
      issued for the arrest ofVanDyke, Jason Lee (W/M -                 to answer for the
      Felony offense of Obstruction or Retaliation (P .C. 36.06) in accordance with the laws
      of the State of Texas;



                                                NITY OF THE STATE OF TEXAS.




      SWORN TO AND SUBSCRIBED BEFORE me on this the 11th day of January,
      2019.




      Honorable Bruce McFar m
      362nd Judicial District Court Judge
      Denton County, Texas


      MAGISTRATES DETERMINATION OF PROBABLE CAUSE

      On this the 11th day of January, 2019, the undersigned Magistrate hereby
      acknowledges that said Magistrate has examined the above affidavit and has
      determined that probable cause exists for the issuance of an arrest warrant for the
      individual accused of the offense set out therein.




      VanDyke PC Retaliation OI . 1·1 .20 I 9
Case 4:18-cv-00247-ALM Document 139-4 Filed 03/15/20 Page 9 of 56 PageID #: 3460

                                                                                                 FILED
                                                                                     AT_/ 0.!~'CLOC1<_6:_M
                                          WARRANT OF ARREST
                                          THE STATE OF TEXAS                                    JAN 1 l 2019
                                              CO1901101-A                                       DISTRICT CLERK
                                                                                           Denton County, Texaa
                                                                                                                       -----iREPlJ'rl
                                                                                                         (.~~1             ~
                                                                                                         I     I   I        L-
                                                                                                    :·· : ·:       :        ~
                                                                                                                            •-,,,..
    To any Peace Officer of the State of Texas, Greetings:                                                                  .0-




    You are hereby commanded lu arresl
                                                                                                     .
                                                                                                     u;
    Jason Lee Vandyke (W/M

    if to be found in your County and bring him before me, a Magistrate of Denton
    County, Texas, at my office in said County, immediately, then and there to answer the
    State of Texas for the Felony Offense against the laws of said State, to-wit:

    Obstruction or Retaliation (P.C. 36.06)

    of which offense he is accused by the written Complaint under oath or affirmation of
    Director Michael Shackleford of Oak Point Department of Public Safety, filed before
    me.

    Herein fail not, but of this writ make due return, showing how you have executed the
    same.

                                                          ay of January, 2019.



       nora le Bruce Mc ◄
    362nd Judicial Distric ·
                                                                                ~:~r~er:c~~Et:~1&0,~HJ;b;~6~
                                                                                                  OAVlD TRANTHAM
    Denton County, Texas
                                                                                     OENTON ,COUN~!CT                       ~:::=- - -::::,
                                                                                 8'Jv:-::==;:                          l)Oputy Clolit



    OFFICER'S RETURN                                                                 Mlchaet McNeU
                                                                                      0.P.!'l)' Clerk .                      ·
    Came to hand the     Jl.
                           day of Tt.vx""-c..,                       , 2019, at o'clock I 0 ! u .~., and executed on
    the _I_lday of      \ C...""''-'"-'-1 , 2019, at I D/ .. o'clock. :f\M., by anesting the within
    named Individual at                vl c....... \-- C .. ._ "i-,.          , in Denton County, Texas, and placing
    them in jail at _ _ _,!,/J:;_:::__::""-'-,,_.....
                                                 _ _ .._-.J___,~ -- - -

    By Peace Officer
                            ;(L-                    pj1eL
    Denton County, Texas
     Case 4:18-cv-00247-ALM Document 139-4 Filed 03/15/20 Page 10 of 56 PageID #: 3461
                                                                                      -1.~.
                                                                                        V                 ft.
                                                                                           ~~'Z
                                                                                          /
                                                                                         v-4,
                                                                                              ~ o,"<✓-~,..
                                                                                                 C1 ,._          ,d,.\
                            AFFIDAVIT FOR SEARCH WARRANT9h~<>l9
                                                             ,. ,<'>~,,.~
                                                             .,.,b     ... '1"·/ ,<-.. ~·onv-
                                                                                          "'r."'
                                                                   ~ "Ii, </ .d              ~
                                                                                      . G}~C~~ ~
                                                                                         00
          THE STATE OF TEXAS                                                                                       ~1,
          THE COUNTY OF DENTON                                                        "- .~ ;{!;?1"                      .w
                                                                                         '\.
                                                                                               '\Q
                                                                                                     ..~.,..,.
                The undersigned Affiant, being a Peace Officer under the laws of>-V;e
          State of Texas and being duly sworn, on oath, makes the following statemen'f.:s
          and accusations:

                 1. There is in Denton County, Texas, a place described and located as
          follows: 108 Durango Drive Aubrey Texas, a single story single family
          dwelling. 108 Durango Drive is on the West side of Durango Drive facing
          East. The residence is red in color brick with tan in color trim. The front
-I        door faces east and is brown in color. A white brick is on the dwelling to
          the north side of the garage with black numbers 108. In front of the
          dwelling is a brick mailbox with the numbers 108 on the front.

               2. There is at said place and premises p'e rsonal property concealed and
         kept and described as· follows: evidence of the offense of Obstruction or
         Retaliation, namely, Computer, Laptop, Electronic Data Storage Devices,
         Cellular Phone, Maps, Photographs and Writings.

               3. Said suspected evidence is in charge of and controlled by each of the
         following persons: Jason Lee Vandyke W/M

               4. It is the belief of the Affiant, and he hereby charges and accuses that:
         on or about the 12-12-2018 in Denton County, Texas, Jason Lee Vandyke
         hereinafter referred to as the suspect, did then and there, commit the offense of
         Obstruction or Retaliation.

                5. Affiant has probable cause for the above belief by reason of the
                   following facts:

              Affiant is Brian Howard, a certified peace officer with the Oak Point
         Department of Public Safety.

               Affiant's probable cause for the above belief is based upon the following
         facts and information:

                 Captain Barrett and Detective White of the Denton County Sheriff Office told
         Affiant that on January 09, 2019, they received text messages and an audio
         recording from Special Agent Palomino of the Joint Terrorism Task Force of a
         communication between Jason Lee Van Dyke (VANDYKE) and
         Isaac Marquardt. Special Agent Palomino told Affiant that Isaac Marquardt, a
         person known by Affiant to associate with VANDYKE and to have
         lived with VANDYKE in part of 2018, told Barrett and White that he recorded the
Case 4:18-cv-00247-ALM Document 139-4 Filed 03/15/20 Page 11 of 56 PageID #: 3462




     conversation between himself and VANDYKE at VANDYKE's home at 108 Durango
     Drive, Aubrey, Texas in November 2018 . The text messages which were reproduced
     as screen shots on Isaac Marquardt's phone, showed they occurred November 2, 2018
     thru December 16, 2018 and were also between Isaac Marquardt and VANDYKE.

            Later January 9, 2019, Director Shackleford and Affiant were provided copies of
     the text messages and audio recording. Affiant and Director Shackleford reviewed the
     recording and heard a voice identified by Barrett as VANDYKE tell Isaac Marquardt
     about steps he had taken to locate and do surveillance on Tom Retzlaff for the purpose
     of doing him harm. Tom Retzlaff is a witness in a case scheduled to go before the
     Texas State Bar regarding VANDYKE's law license according to a representative of the
     State Bar. Affiant and Director Shackleford spoke with Isaac Marquardt who said that
     VANDYKE has an office located in one of the spare bedrooms of his house where he
     kept his computer and notes. Isaac told Affiant that during the conversation that was
     recorded with VANDYKE, VANDYKE read off a yellow legal pad.

            As Affiant listened to the recording it revealed VANDYKE had two separate plans
     one of which ended in the death of Retzlaff by VANDYKE and the other a series of acts
     which he believed would terrorize Retzlaff and two other victims, forcing them to live in
     fear of when he would show up. On the recording, VANDYKE said that he had spent
     the better part of the week planning it and he had satellite photos through Google Earth
     and members of the Proud Boys Arizona Chapter on the ground doing surveillance on
     Retzlaff. Also on the recording, VANDYKE said he knows where
     Tom Retzlaff residence is located and describes it as a highrise in the center of
     Phoenix. The recorded conversation also mentions a background check that was done
     and that VANDYKE's people on the ground have recent photographs of Tom Retzlaff.

            On the recording, Affiant heard VANDYKE says that Tom Retzlaff has a PO Box
     and there is a significant number of cameras where he could not set up and get a clean
     shot with a rifle at Retzlaff. VANDYKE also speaks of "taking out" Retzlaff's attorney
     and another individual VANDYKE called "the dentist".

             On January 10th , 2019, Director Shackleford reviewed a sworn Affidavit provided
     by Tom Retzlaff. The Affidavit contained two supporting emails that supported the
     retaliation charge that were sent to Tom Retzlaff from VANDYKE. According to
     Tom Retzlaff the two emails are true and correct copies.


           The first email sent Wednesday, December 12, 2018 at 8:00:21 AM appears to
    show VANDYKE writing Tom Retzlaff "I promise you this motherfucker: If my law career
    dies, you die with it". Ms. Kristin Brady is Assistant Disciplinary Counsel to the State
    Bar assigned to the grievance proceeding against VANDYKE. Ms. Brady was copied
    on this email from VANDYKE'S email address. The second email sent Wednesday,
    December 12, 2018 at 8:01:42 AM appears to show VANDYKE writing
    Tom Retzlaff "Go fuck yourself and what's left of your miserable life. You have
    destroyed my life, and for that offense, you will pay with your own. That's not a threat.
    That's a PROMISE motherfucker".
Case 4:18-cv-00247-ALM Document 139-4 Filed 03/15/20 Page 12 of 56 PageID #: 3463




            On January 11, 2019, Director Shackleford petitioned for and received a warrant
     of arrest for VANDYKE for Obstruction or Retaliation in violation of Section 36.06 of the
     Texas Penal Code. VANDYKE was served the warrant while housed in the Denton
     County Jail. Affiant believes evidence to support said offense will be located in above
     location.

           Based on the above, the Affiant has probable cause to believe that Jason Lee
     Vandyke has committed the offense of obstruction or retaliation in violation of Section
     36.06 of the Texas Penal Code. Evidence to support said offense will be located in
     above location.


           WHEREFORE, Affiant asks for issuance of a warrant that will authorize
     him to search said 108 Durango Drive Aubrey Texas for the said EVIDENCE,
     namely, Computer, Laptop, Electronic Data Storage 9erices, Cellular
     Phone, Maps, Photographs and Writings, and seize the same



                                              AFFIANT

    SWORN     'Ji   AND SUBSCRIBED before me by said Affiant on this the          A
    day of      / • 2019,                      .                  -------          _




                                              362nd Judicial Court Judge
                                              Denton County, Texas
Case 4:18-cv-00247-ALM Document 139-4 Filed 03/15/20 Page 13 of 56 PageID #: 3464




                                SEARCH WARRANT

     THE STATE OF TEXAS
     THE COUNTY OF DENTON




     GREETINGS:

           Whereas, the Affiant whose signature is affixed to the affidavit attached
    hereto is a Peace Officer under the laws of Texas and did heretofore this day
    subscribe and swear to said Affidavit before me (which said affidavit is by this
    reference incorporated herein for all purposes), and whereas I find that the
    verified facts stated by Affiant is said Affidavit show that the Affiant has
    probable cause for the belief she expresses therein and establishes the
    existence of proper grounds for the issuance of this warrant:

         NOW THEREFORE, you are commanded to ·seize and enter 108 Durango
    Drive Aubrey Texas described in said affidavit and to there search for
    Computer, Laptop, and writings.

          Herein fail not, but have you then and there this warrant within three
    days, exclusive of the days of its issuance and of its execution , with your
    return thereon, showing how you have executed the same.
                                         t


          ISSUED at~   :r;:1 P"'- o'clock _ _ _ m., on this the 14 th   day of

    January 2019, to certify which witness my hand




                                               Honorable Bruce M
                                               362nd Judicial Cou<:.i-,-f,-,-rm; - - - - - -
                                               Denton County, Texas
Case 4:18-cv-00247-ALM Document 139-4 Filed 03/15/20 Page 14 of 56 PageID #: 3465




                                                      RETURN AND INVENTORY


         THE STATE OF TEXAS
         THE COUNTY OF DENTON

                   The undersigned Affiant, bei~g a Peace Officer under the laws of Texas
         and being duly sworn, on oath certifies that the foregoing warrant came to
         hand on the day it was issued and that it was executed on the I Y; H        day of
         J a.. ~',.j ¥),,lt.j     , 2019, by making the search directed therein and seizing

         during such search the following described personal property:
        N\\<.~1-..l ''Co~\. 7'-1.- ~1ei1TiqL- ~~e.i'.A (Bt.K/S1L)
       - 'Sf,.J.     '3oocto'b~,
       - \..o <..""'""t'E)) a ..,i lf!-1-rL~ G.J ~l\i:.

      \)~..-~ '~"ELA~                <b'-l- M..s"'o~'f      D~," .. l'i,Ule./w"u-TL)
      ... , ~ p ~, c.u-r    D R:.A.t,,.; £~   C>F   De.s~ ( t,~, ce.)
      i~u...<1w    ?"1..PIUZ--- l£~A-\..  'PA'I) ~hoc.u-r           GtoLb"              0 Ji:A M ct Ii. / 'Ii , L "-IQ )J\£.)1\ OIL-! "5, \C 'I-. ·I• 'Z-"
       - CoFf'llll >'A-'£\..a     (Lw,..11 ~'"o"')                                     -""W'l'S'T'e.2.. °B~l>(l.ooM, b,U..SSII'~ o .....
                                                                                       ~ " ' I " ""-Al-\..   <!l ... ""l"O\>   \~   C.ON.,~'Nl!(I.
  '8~c..~ '' Ptc.a~,.            L\I\ P'To?
  - '5li..i - N'l(~.,-l"Moa~ ,cs;oo4•t:i.f\l,~oo
  - N\/N - F\'S l'S - ~ \,. "!.'\ ~ F
  -    \..CCal\"fll!'t> <IN   ~?      OF      i)R.s" (o~F•C..fl.)
  - e 40•, R..C..\ N «;    CA g Le.
Case 4:18-cv-00247-ALM Document 139-4 Filed 03/15/20 Page 15 of 56 PageID #: 3466
                                                                                      ~ti .~'h/It..,J_,:"/J'-,
                           AFFIDAVIT FOR SEARCH WARRANT
                                                                                             J4IV         ~~ocA      p
                                                                                                       0 '0.1"' ((,j,,


                                                                               "' .of,'Jt.sJn . .? 1 />,1 ,.. " ----- ... .fl~
                                                                               "-"r- 'flfo,-,·vc7 - .,,,&,
                                                                                 '        C'a (]/_ -
    THE STATE OF TEXAS                             §                          AC ER0llQ._del f4'1'.~C~k
    COUNTY OF DENTON                               §             Serial# NXGTPAA0042-2A34ffti'.!'JG
                                                                Data Traveler G4-Memory p'riv'e~,->lJ·
                                                                    Memory Stick "Z"                 fl ·
                                                                    Nikon "Cool Pix" Digital
                                                              Camera: Serial # 30090857

                 The undersigned Affiant, being a Peace Officer under the laws of Texas and
   being duly sworn, on oath makes the following statements and accusations:

   1. There is in Denton County, Texas, a suspected place described as and located as follows: A
      laptop computer, ACER, model N17C4, Serial # NXGTPAA00422A3400, Nikon "Cool Pix"
      Digital Camera: Serial Number 30090857, a Data Traveler G4-Memory Drive, a Memory
      Stick "Z", containing data storage media such as hard drives or other media. Said property
      is presently located at the Oak Point Department of Public Safety, Oak Point, Denton
      County, Texas.

   2. There is at said suspected place items constituting evidence of a criminal offense or
      constituting evidence tending to show that a particular person committed a criminal ·offense:

          a. Data stored within the laptop computer or other processing and storage device, to
             include images, emails, programs, encryption routines and algorithms, GPS logs, or
             other data that may be decoded, reconstituted, or otherwise manipulated to produce,
             utilize, transmit, receive, encrypt, encode, or display such images, emails, programs,
             encryption routines, and algorithms.

          b. Electronic communications stored within computers or other processing and storage
             devices as e-mail, instant messaging. Such information and/or communications that
             may be in the form of electronic communications (such as e-mail) residing on any
             media (e.g., magnetic, optical or digital media). That information may include
             electronic communications held or maintained in electronic storage by an electronic
             communicatipn service or remote computing service, as those services are defined
             within 18 U.$.C. 2703. These communications are referred to herein as "stored
             communications". These communications related to this case stored in the suspect's
             computer or pther electronic devices as e-mail or media. That federal law, which is
             part of the Electronic Communications Privacy Act, allows interception of such
             electronic communication pursuant to a search warrant.

          c.   Electronic communications (printed or stored) between the suspect and Tom or
               Thomas Retzlaff.

          d. Maps of Phoenix Arizona either printed or stored.

   3. Said suspected place is in charge of and controlled by each of the following persons: Oak
      Point Department of Public Safety, Oak Point, Denton County, Texas.

   4. It is t h ~ h e Affiant, and he hereby charges and accuses, that: Jason Lee Vandyke
      W / M / . _ , . committed the offense of Obstruction or Retaliation PC 36.06, a felony
      offense of the State of Texas.


                                                                          Vandyke Search Warrant
Case 4:18-cv-00247-ALM Document 139-4 Filed 03/15/20 Page 16 of 56 PageID #: 3467



   5. Affiant has probable cause for said belief by reason of the following facts:

      a. Affiant is Sgt. Brian Howard, a 22 year police officer, who is the Criminal
         Investigator of the Oak Point Department of Public Safety.

      b. Captain Barrett and Detective White of the Denton County Sheriff Office told Affiant
         that on January 09, 2019, they received text messages and an audio recording
         from Special Agent Palomino of the Joint Terrorism Task Force of a
         communication between Jason Lee Van Dyke (VANDYKE) and Isaac Marquardt.
         Special Agent Palomino told Affiant that Isaac Marquardt, a person known by
         Afflant to associate with VANDYKE and to have lived with VANDYKE in part of
         2018, told Barrett and White that he recorded the conversation between himself
         and VANDYKE at VANDYKE's home at 108 Durango Drive, Aubrey, Texas in
         N.ovember 2018. The text messages which were reproduced as screen shots on
         Isaac Marquardt's phone, showed they occurred November 2, 2018 thru December
         16, 2018 and were also between Isaac Marquardt and VANDYKE.

          Later January 9, 2019, Director Shackleford and Affiant were provided copies of
          the text messages and audio recording. Affiant and Director Shackleford reviewed
          the recording and heard a voice identified by Barrett as VANDYKE tell Isaac
          Marquardt about steps he had taken to locate and do surveillance on Tom Retzlaff
          for the purpose of doing him harm. Tom Retzlaff is a witness in a case scheduled
          to go before the Texas State Bar regarding VANDYKE's law license according to a
          representative of the State Bar. Affiant and Director Shackleford spoke with Isaac
          Marquardt who said that VANDYKE has an office located in one of the spare
          bedrooms of his house where he kept his computer and notes. Isaac told Affiant
          that during the conversation that was recorded with VANDYKE, VANDYKE read off
          a yellow legal pad.

          As Affiant listened to the recording it revealed VANDYKE had two separate plans
          one of which ended in the death of Retzlaff by VANDYKE and the other a series of
          acts which he believed would terrorize Retzlaff and two other victims, forcing them
          to live in fear of when he would show up. On the recording, VANDYKE said that
          he had spent the better part of the week planning it and he had satellite photos
          through Google Earth and members of the Proud Boys Arizona Chapter on the
          ground doing surveillance on Retzlaff. Also on the recording, VANDYKE said he
          knows where Tom Retzlaff residence is located and describes it as a highrise In
          the center of Phoenix. The recorded conversation also mentions a background
          check that was done and that VANDYKE's people on the ground have recent
          photographs of Tom Retzlaff.

          On the recording, Afflant heard VANDYKE says that Tom Retzlaff has a PO Box
          and there is a significant number of cameras where he could not set up and get a
          clean shot with a rifle at Retzlaff. VANDYKE also speaks of "taking out" Retzlaff's
          attorney and another Individual VANDYKE called "the dentist".

          On January 10th, 2019, Director Shackleford reviewed a sworn Affidavit provided
          by Tom Retzlaff. The Affidavit contained two supporting emails that supported the
          retaliation charge that were sent to Tom Retzlaff from VANDYKE. According to
          Tom Retzlaff the two emails are true and correct copies.


                                                                            Vandyke Search Warrant
Case 4:18-cv-00247-ALM Document 139-4 Filed 03/15/20 Page 17 of 56 PageID #: 3468




            The first email sent Wednesday, December 12, 2018 at 8:00:21 AM appears to show
            VANDYKE writing Tom Retzlaff "I promise you this motherfucker: If my law career
            dies, you die with it". The second email sent Wednesday, December 12, 2018 at
            8:01:42 AM appears to show VANDYKE writing Tom Retzlaff "Go fuck yourself and
            what's left of your miserable life. You have destroyed my life, and for that offense,
            you will pay with your own. That's not a threat. That's a PROMISE motherfucker".

            On January 11, 2019, Director Shackleford petitioned for and received a warrant of
            arrest for VANDYKE for Obstruction or Retaliation in violation of Section 36.06 of
            the Texas Penal Code. VANDYKE was served the warrant while housed in the
            Denton County Jail. Affiant believes evidence to support said offense will be
            located in above location.

            On January 14, 2019, Director Shackleford and other Officers with the Oak Point
            Department of Public Safety executed a search warrant at 108 Durango Drive
            Aubrey Texas.

            During the execution of the search warrant, Officers seized a Nikon "Cool Pix"
            Digital Camera: Serial Number 30090857, a Data Traveler G4-Memory Drive, a
            Memory Stick "Z" and a Acer Laptop: Serial Number NXGTPAA0087500422A3400

       c.    Based upon your Affiant's knowledge, training, and experience along with the experience
             of other law enforcement personnel with whom Affiant has consulted on this issue, your
            Affiant knows that effective searches and seizures of evidence from computers
            commonly require law enforcement officers to seize the items and then process these
            items later in a controlled laboratory environment. This is true because of the following:
            computers are storage devices (hard disks, memory) and can store the equivalent of
            hundreds pages of information. When users desire to conceal criminal evidence, they
            often store the information in random order with deceptive file names. Directories and
            subdirectories that contain these files can also be electronically hidden from normal view.
             Special forensic software is required to detect these hidden directories. This requires
            that searching authorities examine all the stored data to determine whether it is included
            in the search warrant. This sorting process can take weeks or months, depending on the
            volume of data stored. This would make it impractical to attempt this kind of forensic
            analysis on site at the time of search warrant execution. Searching computers for
            criminal evidence is a highly technical process requiring expert skills in a properly
            controlled environment. The vast array of computer hardware and software available
            requires even computer experts to specialize in some systems and applications. It is
            difficult to predict before a search which expert should analyze the system and its data.
            The search of a computer is an exacting scientific procedure which is designed to protect
            the integrity of the evidence and to recover even hidden, erased, compressed, password
            protected, and/or encrypted files. Since computer evidence is extremely vulnerable to
            tampering or destruction from both external sources or from destructive codes imbedded
            in the system in the form of a "booby trap," the controlled environment of a forensic
            laboratory is essential to its complete and accurate analysis and retrieval. Therefore
            Affiant respectfully request to remove the computer from the Oak Point Department of
            Public Safety for the purpose of examination by such experts.

   d. In addition, there is probable cause to believe that the computer and its storage devices, as
      welf as all internal and external storage devices are all instruments used in the commission


                                                                             Vandyke Search Warrant
Case 4:18-cv-00247-ALM Document 139-4 Filed 03/15/20 Page 18 of 56 PageID #: 3469



      of this crime and should be searched as such.



          WHEREFORE, based on the facts, circumstances and the information noted in this
   document, Affiant asks for issuance of a warrant that will authorize him to search said suspected
   place and premises for said personal property and seize th~ same. ~




                                               $                 7""          AFFIANT \

                 Subscribed and sworn to   re fore me by said Alliant on this the

                     4
                 Q_ f-li
                 e
                              day of    ~ a-'i, /              .20.Li
                                                                                    ·····~




                                                                                                  s




                                                                            Vandyke Search Warrant
Case 4:18-cv-00247-ALM Document 139-4 Filed 03/15/20 Page 19 of 56 PageID #: 3470
                                                                                            "t/.~,
                                                                                                 ' I:.'-<CJ~-
                                                                                                       ' .
                                                                                                            ~~.)pQ(.Q
                                                                                                                        fi ·

                                                                                              01. ·, ::<?,11 l    · c-ir
                                                                                   GJ-t De,,i >"1?;. ., {t i t/»               ,, . .1.::.
                                                                                           04 a C )·          ,,,),
                                           SEARCH WARRANT
                                                                                           ~ - 01.t,J f'ptrv,
                                                                                                                 ~
   THE STATE OF TEXAS                                    §                        ACER, mo el N17~~~
   COUNTY OF DENTON                                      §               Serial # NXGTPAA00422A3~()·q,✓l·
                                                                        Data Traveler G4-Memory Drive 1'
                                                                              Memory Stick "Z"
                                                                            Nikon "Cool Pix" Digital
                                                                            Camera: Serial # 30090857

   THE STATE OF TEXAS to the Sheriff or any Peace Officer of Denton County, Texas, or any
   Peace Officer of the State of Texas,

   GREETINGS:

   WHEREAS, the Affiant whose signature is affixed to the Affidavit appearing on the reverse
   hereof is a Peace Officer under the laws of Texas and did heretofore this day subscribe and
   swear to said Affidavit before me (which said affidavit is by this reference incorporated herein for
   all purposes), and whereas I find that the verified facts stated by Affiant in said Affidavit show
   that Affiant has probable cause for the belief he expresses therein and establishes the existence
   of proper grounds for the issuance of this Warrant:

   NOW, THEREFORE, you are commanded to enter the suspected place and premises described
   in said Affidavit and to there search for the personal property described in said Affidavit, to wit:

             Data stored within the computer or other processing and storage device, to include
             images, emails, programs, encryption routines and algorithms, GPS logs, or other data
             that may be decoded, reconstituted, or otherwise manipulated to produce, utilize,
             transmit, receive, encrypt, encode, or display such images, emails, programs, GPS Logs,
             encryption routines, and algorithms,

   and to seize the same and bring it before me. Herein fail not, but have you then and there this
   Warrant within three days, exclusive of the day of its issuance and exclusive of the day of its
   execution with your return thereon, showing how you have executed the same.

   ISSUED AT           / :   3 ;)_         o'clock.{_ M., on this the   2 4fh      day

   of     \ )a,.l\lA(>..I'   l/      ,20    ;er-I-   to ct{ i.y/4ch. witness      d this

   day.
                      I                       ~~~~~~~-




                                                                               Vandyke Search Warrant
Case 4:18-cv-00247-ALM Document 139-4 Filed 03/15/20 Page 20 of 56 PageID #: 3471


                                                                             ·it;, ;·   .
                                 RETURN AND INVENTORY                            <~  ~f ,
                                                                                 , ~~t~ t,,-._ j)
                                                                              . J111"       ' :(o 4..--.
     THE STATE OF TEXAS                          §                   Gh.   ~Ett;.~; rri.69,el N~iC!JJ
     COUNTY OF DENTON                            §              Serial'#,Nxc¾tr,p~pd4~340.~
                                                               Data Trav~e.c_ G4'iNl~R-~StJc>rive .{',
                                                                         Merrreey StfofUl·Z"
                                                                    Nikon "Cool ~Jt\':►~1 Digital
                                                                    Camera: Serial ii•~B?0857

                   The undersigned Affiant, being a Peace Officer under the laws of Texas and
     being duly sworn, on oath certifies that the f~oing Warrant came tojiand on the day it was
     issued and that it was executed on the ~ day of qJJzt/U~                   , 20 /9 , by
     making the search directed therein and seizing during such se~h the following described
     personal property:
                        f/0/U-o/ R) .:r-tJLl;Y p.,~fos~c.-.c
     O'i<.,,J;"tJeu:;-JG 5/1~
     w.t3!d' 1)/Jl ~r?~~ hi... h#6 ;f-,v/ft-yseo,




                 , ~BSCRIBED AND SWORN to before me, the undersigned authority, on
    this the ,,:Jfr   day of J7f77/~         , 20 /9     .       ·




                                                                        Vandyke Search Warrant
Case 4:18-cv-00247-ALM Document 139-4 Filed 03/15/20 Page 21 of 56 PageID #: 3472

                                                                                  M   •   a,   .   ...




                                                                           Ffonfier·
                                                                           COMMUNICATIONS
                                                                          Frontier Security- Legal Compliance
                                                                          1800 41 51St, Suite N-100
                                                                          MCWA0102SE
                                                                          Everett, WA 98203
                                                                         888-637-9626
                                                                         425-268-9379 fax




         To:       Investigator Mario Merendon                    Fl'Clr'r'I:   Chona Villanueva
                   Denton County District Attorney's Office
                                                                                Frontier Legal Compliance

                     940-349~5384                                 Pages                   7

                     940-349-2670                                 Date:          01-31-2019
                    Grand _Jury Subpoena signed on
                   January 30t 2019

           Comments:




               NOTE: ·n;uS MESSAGE IS INTENDED ONLY FOR THE USE OF THE INOIVlDUAL OR EN:CITY TO WHICH jT HS
               AODRES::J.Eq. AND MAY coNTAIN 1NroRMAI!PN IHAJ 1s PBIYlbE.Geo..co.~F'101:NT1AL AND EXE.MPT FROM
               OISCl.05UR6 UNDER APPLICABLE LAW, IF THE READER OF THIS MESSAGE IS NOT THe INT5NOED
               RECl~IENT, OR THE EMPLOYEE OR AGE:NT RESPONSIBLE FOR OELIVISRING 'THE MESSAGE TO THE
               INTENDED RECIPIENT, YOU ARE HE:REBY NOTIFIED THAT ANY DISSEMINATION, OISTRleUTION OR COPYING
               OF THIS COMMUNICATION IS STRICTLY PROHIBIT£; □. IF YOU HAVE RECEIVED THIS COMMUNICATION IN
               ERR.OR. PLEASE NOTIFY us IMMEDIATELY ev TELEPHONE, ANO RETURN THE ORIGINAL MESSAGE TO us AT
               THE ABOVE ADDRESS VIA THE UNITED STATES POSTAL SERVICE. PLEASE BE ASSURED THAT WE WILL
               REIMBURSE YOU FOR COSTS INCURRED FOR POSTAGE. THANK YOU
Case 4:18-cv-00247-ALM Document 139-4 Filed 03/15/20 Page 22 of 56 PageID #: 3473
                                                                                          II   6     .....




                                                                               Frontier·
                                                                               COMMUNICATIONS

                                                                               Frontier Security Operations
                                                                               Legal Compliance
                                                                               1800 41e1 St, STE N-100
                                                                               Everett, WA 98203
                                                                               888-637-9625 Phone
                                                                               425-258-9379 fax

     January 31, 2019


     Re: The State of Texas, County of Denton
         Request for Grand Jury Subpoena signed on January 30, 2019
         Frontier Communications Case Number: 2019-00343

     Sessron Details (Times are shown In Zulu/GMr Time)


     IP Address;     96,226.87.77

     Type of Service:      Business Static rp

     Customer Name:        White Jacobs & Associates LL

     BIiiing Telephone Number: 281-750-2753 (FIOS Internet account and FIOS TV)

     Account Address:      200 Chisholm Pl.. Ste 250
                           Plano, TX 75076

     BIiiing Address:      200 Chisholm Pl., Ste 260
                           Plano, TX 75075

     Connect Date:         10-02-2013

     Service Type:         FIOS internet account and FIOS TV

     Email Address:




                                                          _ _ _ _ _ _ ,, _ _ ..._ _   f        ~..     •   _ ......   --·-   -   · ----



     11.Puge
Case 4:18-cv-00247-ALM Document 139-4 Filed 03/15/20 Page 23 of 56 PageID #: 3474
                                                        J./VUO    ra.x ::serV'er
                                                     •



FAX
             To: Frontier
         Company;
              Fax: 914252689379
           Phone:


          From: Mario Merendon
             Fax: 940-349-6384
           Phone: + 1 940-349-2670
           E-mail: Mario. Merendon@dentoncounty.com



        NOTES:
                    Ploo,:se find the attached subpoeno for IP 96.226.87. 77




                                                                               Df=CErven
                                                                               n  JAN 30 2~19   u
                                                                               BY:_·----------

                 Date and time o1 transmission: Wednesday, Jnn1,1ary 30, 2019 11 :13:50 AM
                 Number of pages lncJudlng this cover sheet: 06
Case 4:18-cv-00247-ALM Document        139-4
                       .J../ uV/ .C.V.LO         Filed
                                         .L.L, J.'.t; .1." 03/15/20
                                                            1-\l'J l;-'AU-1:.Page 24 of 56 PageID  #: 3475
                                                                                           ra:x: t>erver




                      REQUEST FOR GRAND JURY SUBPOENA
                                       (OUT OF' COUNTY WITNESS)

          THE STATE OF TEXAS
          COUNTY OF DENTON


                  TO THE HONORABLE JUDGE OF THE (~ (1- ~JUDICIAL
          DIS1.'RIC1' COURT OF DENTON COUNTY, T&'XA.S:
                  The Denton County C~rand Jury. by a,nd through the Crlmina1
          l)istrict Attorney in and for the said County and State~ hereby req"Qests
          that the Honorable Court to cause a subpoenr:l to be issued for the below
          named individual:

          Frontier Communications of America, Inc.
          Legal Compliance
          F'rontier C(,mxn·unications / Legal Compliance
          1800 4lat St, Suite N--100, MC~WA0102SE
          Everett, WA 98203
          Phone: 888-637u9625
          FAX: 425u258-9379

          To appear before the Or-and Jury (Jf Denton Coi.:mty, Texas, at 9:00                 a.m.
          on. the 20th of February, 2019, on the second floor of the Denton
          County Courts Building, 1450 East McKinney, Denton, 1'exas, then and
          there to testify generally in behalf <.lf the State of Texas.
                 Pursuant to an official investigation, it is directed that the named
         witness fu:rnish the foll(.>w.ing iterns fo:t· the Grand Jury:
              Any and all rocords pertaining to aocounts nSSOQlated with IP
            address 96.226.87..'77 bc,tween the dates or December l, 2018 a:nd
          Dccembc:r 31, 2018; to in.elude but not limited to account holder or
            subscriber information, o.ccount name, account number, account
             holder's business naine, account service ad.dress., billing address.
             phone numbers; email add,:-esses, usernames., set'V'lcee. provided,
          :route:t information, se:rvice activation date, and ending aotvioe date
                                        (if applicable).


                 'rhe testimony of this witness is believed to be material to            a. n1atter
         before the Grand Jury.
                 Signed a.nd requ.etlj,ted on this the,......   3..~. . . ,day of -::s"gb   , 2019.


                                                       Attorney for the Grand Jucy
Case
 . u..... 4:18-cv-00247-ALM
          . . ,. . ,... ., ..... Document 139-4 Filed 03/15/20 Page~,uuo
                                                                    25 of 56 PageID #: 3476
                                                                              ra.x ~erver
                                                .

                                           ORDER
Case 4:18-cv-00247-ALM Document 139-4 Filed 03/15/20 Page 4/VUO
                                                          26 of 56 PageID #: 3477
                                                                    rax .Jerver


                  GRAND JURY SUBPOENA--                   ouc:e:s TECUM.
        THE STATE OF TEXAS
        COUNTY OF DENTON

        TO THE SHERlFF OR OTHER .PROPER OFFICER IN DENTON COUNTY:

        GREETINGS:

        YOU ARE HJ;.JREBY COMMANDED TO SUMMON~


        Frontier Communications of America, Inc.
        Legal Compliance
        Frontier Communications/ Legal Compliance
        1800 1.t,1st St, Suite N-100, MC-WAOl02SE
        Everett> WA 98203
        Phone: 888..637:.. 9625
        FAX: 425 .. 258-9379


        To appear before the Gt·and Jury of Den.ton. County, Texas at 9:00 a..m.
        on the 20th ot February, 2019. on the second floor of the Denton
        County C1·hnh1al Courts Building located at 1450 E. McKinney, Denton,
        Texas. The State would further show the Court that said testimony may
        contain evidence of c.riminal acts committed in Denton County, Tex.as.
        a11d is material to an investigation by this Grand Jury.

               Pursuant to an official inveetigation 1 it is dh·ected that yo\.'l furnish
        the following infonnation:
           Any and nll records pertaining to account& o..ssociated with IP
         address 96.226.87.77 between the dates of December l, 2018 and
        December 31, :2018; to include but not limited to accoll.n.t holdex- or
         subscribet- information, account name, ac-;«::011nt number, account
         holder's business name, account servico address:11 billb1g address,
          phone numbers, em.ail addresses. usernamest service:, provided,
        router info:rm.a.tion, service activation date, and ending service date
                                      (if appUcable).

       You are not to disclose the existence of this directive.         Such disclos'l.u·e
        could i.mpede the investigation belng conducted and thereby interfere
        with the cnforccm.ent of the la.w.
Case 4:18-cv-00247-ALM Document
                       .- "' - .., • -.., v .,.139-4
                                               - -   • Filed
                                                           .a..., 03/15/20
                                                             ~     ,.._._..
                                                                 J..   .&.  r"
                                                                              Page.Jf
                                                                                   27VV.J
                                                                                      of 56 PageID #: 3478
                                                                                                 C'I.U &.;.




                 YOUR PERSONAL APPEARANCE· BEFORE THE
                                ~~ND. JURY IS P!§J..I ~EQUlRED:

          You, r.c1ay C<.).rnply with this subpoena by furnishing the aforesaid
           information to:
           CASE# FMC19-164
          Investfga.tor Ma.rl.o Mcrandon
          Denton County Dlstrl.~t: Attarne.y's Office
          l450 E. McKinney St #8100
          Denton, TX 76209
          Offtoe: 940-349-2670
          FAX: 940..349-5384
         · Email: mQ.rl.o.merendon~entonoounty.com.

          on or before the date scheduled for yotJr appea:rance.


                    Herein fai.\ n.ot, but make due return of this ·11v·dt to sh.ow that you,
          ha.ve executed same.
                    Witness my hand on this the.,_.....                          2~. .__,day of
                                                                                       - ••1...-,,• u...o
                                                                                                        ~
                                                                                                              '''"• ''I   .   •, ,..,,1.., , - •·• -••·•-•

                                                                                       Attorney tor itfe Grand Jury



               RE'TURN OF SERVICE .. SUBPOE:N.A .. DUCl!S TECUM

                    Came to hand on. this the .......................... day of .............~ ,-._,......,_...1 2019~ ~,ud
          exec·uted on the ___........ _ day of.                                  ,_,.......,.._:..,......,........, 2019, by delivcrifig a
          copy of the above $U.bpoena. to ...........................~----...-......•---·-·~........"................................. ,
          the above named witness.
                    Returned oo. this the ...;.....,_ _. day of ......... ---····-········.............-.....-t. 20 H\
Case 4:18-cv-00247-ALM Document 139-4 Filed 03/15/20 Page 28 of 56 PageID #: 3479




          • r.




          -l-                                                           it
            1

                        .!____ _




          •1
            I
            I

            I
          .L ..                                   I
                                                ,.:



          .. ,    ...

                                                      .••


                                                              /I                     •t,   ;J   ~·      ~

                                                                                    \,,. ..,,;:,,$t,,




           • I
Case 4:18-cv-00247-ALM Document 139-4 Filed 03/15/20 Page 29 of 56 PageID #: 3480


                                                                              ..l;-J/iV"j
                                                         ~S~) l\'>~-~~&1
Case 4:18-cv-00247-ALM Document 139-4 Filed 03/15/20 Page 30 of 56 PageID #: 3481




                                                 · Department of Public Safety

                                                                   Evidence Log
      Date/Time                      Officer         Case #/ Citation#                                  Item Location                              Evidence#
      /-z ,e,        'll'lD         /4ei(.,,I.            l"io,oz.,t-                          t,,.A,.,/I.J€iy'e6., ~ ,~ ,f-cc;6 i.,                /'::POIVc1c11
     /-3-1 C,        Sc.:.l'\ro·eJe,
                    c:x:J:}L(                             1901        o~a                        ~ lc-o&         KM-                               l~o I oCJod,
     1··3"/'1 03'-D Sc-l11cx:tfer                         I<:Jo Io.?. I                        ~                                                   Ao t o<Xi>
     \-,-r,           \'; 0~     Me-fo.r[;I\             C. D l~o lo&o                         f(<\~   sp,ute ''{:,~~t rJ. ~                        1101oooq.
     /-f>-/C.,       0/3 &,        /&J,:7ivfi          c:i::rIf          'i?'c:,q ·z. 3   °'    ,d.q5,' (L J.J/ /2C,,e.J/"' <; ,,,.
                                                                                               "Sl'-"G~ a.,iz-,...,-.a..o.
                                                                                                                                                  /70/000.5-

     \{10 f,c, 0'2-4"\           "~•l:.'5            c,, ""T ♦ 'l,c:,C'\ 'o 'b c;;              Po              l~~CZ--"5
                                                                                                         'L};toe.
                                                                                                                                                  \"'\O \ o·o O\Q

     1/lf/J 1 ottJt             . JI )LA ((          cf f     #      361?; I. I                 ~-< t/           k ~"t,'rll,~'.HfJ..
                                                                                                r1t'-"'I' ·,•.,..4'\0.. 1'<1. / &,l'.       Jt'/nl 6007
                                                                                               )"'f-<t.V\ o.~ Cotlf0ati11>j} .
     t/1~11?         ;),)5e' II Ir-.//               CO/rtol l/7                               'Yl.e+h  , M'(.        ,tJ),<e. .,.,,,,.,·, I? aI (f_~,,~Y
                                                                                                                                           /_(J
         ,
     I -/ if-r'i 0309             l!o.r..cL          uiw:: ~_,l,.s-:s--o                       ykIC> '_t.',r- ~ ~
                                                                                                   <~ -e. sY Vli .,:
                                                                                                                              I ,,(••~... K 2..
                                                                                                                                                  411
                                                                                                                                                   1·9010009
                                                                                               bo C"'L'T" c. o      4     •
     \/l4./\~        '1..t'Z~    ~~"TS":>            \J 'I\N b'l ~E.                           LAl:.Al-?Y\b                                       \t:\O\      00\0

     ,/,4.fia, z., S\. ~"''~-s                       \J\ol'l,-1'1) .... \Ui-
                                                                                               ~\.4:\C:.."- "V'\CILIZ-'' \.A'\p"Tgf
                                                                                                -~~IZ.t:.&IZ.                                     \C\(:)\bo\\
                                                                                               N~l"TS. /-S.\..I.IP...
     ,/14./1'11..t."f4          '~,E.'S              \( Ai-!l>'I ~r;.                           )..J\aAOll.>I ~\;,        'b1t-•v1                \ Cl\   O   \ 0   0\ 'l.

     \ h'-\ /l"I     '1.\'-l 1 ' ¥'\Tf!."'3          ✓ Pt t.l 'b-1 ,µ;.
                                                                                               IZ-El> / .. ' L.\t ii..~
                                                                                                Mio! to\"'"'-" ... st. ))tz-<" II                 \"\OlOOI~

                                 ~ A""T ft.'S
                                                                                               8\.4\C.\IU    1;.l L u ~ N11'-0,-t
     \/\l.\.{1ei.    -Z.\C:io                        \I ftN'b...,. \(.6                          }>\t.;.\"T4L CA-\J\~~                            \"\ ~, 001'-\




          1. Date and Time Evidence Dropped
          2. Officer Dropping Evidence
     -    3. Case Number
          4! Vear and month+ 0001,0002,0003,etc. Evidence numbers generally do not match case
             numbers
 Case
5/29/2019    4:18-cv-00247-ALM Document 139-4 Mail
                                              Filed    03/15/20
                                                   - Mike                Page 31 of 56 PageID #: 3482
                                                          Shackleford - Outlook



       Jason Lee Vandyke

       Michael Moore <Michael.Moore@dentoncounty.com>
       Thu 1/10/2019 5:34 PM
       To: Michael Borel <Michael.Borel@dentoncounty.com >
       Cc: Mike Shackleford <mshackleford@oakpointtexas.com >

         1 attachments (45 KB)
       IDJ
       VandykeOrderRecallingWarrant.pdf;

       Deputy Borel,

       Per our telephone conversation, please do NOT serve the Warrant of Arrest (No. C01901101) on Jason Lee
       Vandyke (W/M 04/03/1980) Issued by Judge Bruce Mcfarling for the felony offense of Obstruction or
       Retaliation.

       Judge Mcfarling has signed the attached Order Rescinding Affidavit of probable Cause for Arrest and Recalling
       Arrest Warrant.

       The Order will be filed with the District Clerk's office in the morning.

       Thank you

       Michael Moore
       Chief, Felony Trial Division
       Criminal District Attorney's Office
       Donton County
       (940) 349-2623




https://outlookoffice365.comlrnall/search/ld1MOl<AD lj NmYzMzE~TQwZGYtNDlaZI 1iNDQ1 LWE2YjMzYzg 3Njcldl,1gAQAPdoREEDakTMhEt.J32JWA0%3D   1/1
Case 4:18-cv-00247-ALM Document 139-4 Filed 03/15/20 Page 32 of 56 PageID #: 3483




                                       CAUSE NO. : UNFILED

         THE STATE OF TEXAS                                        IN THE 362ND JUDICIAL

         vs.                                                       DISTRICT COURT OF

         JASON LEE VANDYKE                          *              DENTON COUNTY, TEXAS


            ORDER RESCINDING AFFIDAVIT OF PROBABLE CA USE FOR ARREST
                        AND RECALLING ARREST WARRANT


                 On the 10th day of January, 2019, this Court issued a warrant for the arrest of
         Jason Lee Vandyke (W/M 04/03/1980) for the felony offense of Obstruction or
         Retaliation (P.C. 36.06)
                 IT IS ORDERED, ADJUDGED, AND DECREED that the Affidavit of Probable
         Cause for Arrest is hereby RESCINDED in its entirety and the Court FURTHER
         ORDERS the Arrest-Warrant issued be RECALLED.


                Signed this
Case 4:18-cv-00247-ALM Document 139-4 Filed 03/15/20 Page 33 of 56 PageID #: 3484




          On this day, Tom Retzlaff appeared before me, a Notary Public, and after I administered
          an oath to him, upon his oath, he said:



                 1.      «My name is Tom Retzlaff. I am more than 18 years of age and capable of
          making this affidavit. I have personal lmowledge of the facts and matters set forth herein,
          which are true and correct.

                     2.        .{}M  Vledr.esdr.·y"\ f.:,ece~~~ber 1?., 10.1.e!' J·1 ~~.e h,~d ~v;-••:•, ,vflt-rii1;, . frv1n tasc,n ·t.:t ·,.
                                                        0                                      1


          Van- Dyke; which r- took to be specific threats to murder me on account of my being a
          witness against him for the State Bar of Texas in a disbarment proceeding styled Texas
          Comm 'n for Lawyer Discipline v. Jason Lee Van Dyke, Case No. 201707583, pending
          before the District 14 Grievance Committee -Evideotiary Panel 14-2, in Denton County,
          Texas. This 111Dttcr is set for trial on February 22, 2019. Kristin Brady is the prosecutor
          fo r-,tTT\'! Offi0:e of.f.)c.,.d1,Hm,1y ":mifl!id i:a tU s, L~ii.~e.

                    3.       Furthe1TI1ore, 1 believe that these threats were made iuretaliation against me
          on account of my status as being a defendant nnd witness in a SLAPP lawsuit' fi led by Va11
          Dyke against me fo which he is su ing me for $100 million claiming that I defamed him in
          my State Bar grievances aud in .supposedly causing.him .to.los.e.hisjob as an Assistant
          D:istri.ct·t\ttorney •:>rijJ1 Vi-c\rn:ia Coun~•. Te:-:as, last Mnrch 2017: I am bi;fog represented
          by the Hanszen Laporte law firm in Houston and Jeffrey Dorrell is my lead attorney. He
          is an expert in First Amendment law, having won 1mmerous cases before both the Texas
          Supreme Court and the U.S. Supreme Court. That case is currently pending before U.S.
          District Court Judge Amos Mazz.ant of the Eastern District of Texas - Sherman Division
          in Case No. 4:lS"cv-00247. Additionally, last month Van Dyke filed an additional
          tcrent--1Cal ta9yvauit'~gutn~t ate th~t iS ·cu.rr~nt!y pcndih'g lii. thC :fCd{;r&l court -i·n A1'izona; c·ase
          No. 2: 18-cv-04003. A motion for anti-SLAPP sanctions is pending in both oft.hose federal
          courts and we are seeking a million dollars in sanctions and reimbursement of my
          attorney's fees.

                     4.    On December 3, 20l8J in an acknowledgement thl'\t we will win these
          sanctior1s n1e1tious; Vaie Djkt; ·fih:id·.mutirnrn in ~1.;h' i.:•f tho~~n:o:w:ts: s:eekin1rtlre: disuriss-al·.
          of both of his lawsuits in the hopes ofe.scaping sanctions (which isn't going to happen).

                     5.         But now there has been a lot of negative publicity in both the local Denton
          news media, but intemationally as well, regarding these SLAPP lawsuits and Van Dyke's
          leadership role with a violent white supremacist organization called the Proud Boys. I
          -untlerstand thal:this ctilminated with a decision by th1fPresident of the University ofNorth
          Texas to have Van Dyke removed from his former role as an instructor for the UNT
          Marksman student gun club.

                     6.         Attached are true and com~ct copies of the two emails I received from Van
          pyke, a.long with the email "header" information.
Case 4:18-cv-00247-ALM Document 139-4 Filed 03/15/20 Page 34 of 56 PageID #: 3485




                       7.        An email cons.ists of three vital components: the envelope, the hcader(s),
          and the body of the message. The envelope is something lha.t an emni.l user will never see
          ~Int.:·e· it-i~\part- v.f. tlri;.~ inl~·rM".:tt- pi:~~tsb- ~v,:.\¥hh;tt arr emai t hr ro trtcd .. ·rh~ bo.dv:- h'l tlc~ rn,;.rt._:.that
          we always sec as it is the actual content of the mGssnge contained in the email. The
          Jwader(s), the third component of an email. contains the particular routing information of
          the mei:;sage and shows the originating 1P address and email account. Which, in this case,
          is 96.226.87.77 and '"jason@vandykelawfirm.com".

                           ;;             · 'Kt~L~l~·h:1.u~- i}u~st~ t;.t,:l;1.U~                      u1}i1Je t1u.~ \lt"r;i eqrtt_·.~rne·:d;- -;::n~~!~, i•u 'lt1                                 ··~l ~":·t)i\       ·,.; ,
          rncmtb ago, r learrted that Vnn Dyke h~d just been made the leader or th.e Pro1ffl Hoys. L
          have reud several news artk-lcs about the Proud Boys which state it has over l U,000
          memhers all across the cout1try. and that the FBI and law enfbrcement coos Ider them to be
          an ex.tremist grollp with ties to v/hite nationalism. f have read several news attidcs about
          acts.of.political.and. raci.at vi.ol.euce.cause.d.by j.ttembers oftlw Proud /Joys and how many
                                                                             ,....._~ ..i;, ,.,,1 ,.;a 1·1·1\-
                 1·r tll ... "'I)~'-~ ;;"\'" ;.,,.,,.t... <   •rr,••····
                                                                       .. i· f;,
          O.f,"1
            • t,,i,        y,♦ ,      tH,\ ..,. i.1~ .... , .,,
                                      -.., . ·.~                 "'•'~"°'"                        ..i.- ...   ~
                                                                                                                  .... ,:l;"
                                                                                                           , ...._.,_.-1,.
                                                                                                                                ,,n,I ,,,... ,.,1 ·11 -\·:..,,,
                                                                                                                          ,,J'L ,.;;.-.,\...,1, u~~•••\"--"'l"'-•
                                                                                                                                                                        lJ:,;i, .. f ; _,,HO•nfl •• nnn l ~
                                                                                                                                                                  U • • .. J1-.. .., ... .._,l._~._,,,,.,"°) ~t ' i;. ,;~r,., )

          photos. of himself <.m social media handlihg assault~.style ritlcs ak1ng with messages
          threaten people with violence and dealh. ht my opinion, Van Dyke is a crazy person
          capable of anytJ1ing."


        FURTHER AFFJANT SAYETH NOT.




                      SWORN TO and SUBSCRIBED before me by Thomas Retzlaff~ personally
        known to me or identified to be the same, on December 13, 2018..


                                                                                                                                                                                DESTINY µARI!: DAVIS
                                                   11r   the State t)f A.dzc,na
                                                                                                                                                          @                     t«brv ~ . Sir.ti Ill Mi«if,
                                                                                                                                                                                    MAAICOPA COUNTY
                                                                                                                                                                                   Con!lrilSkln # ~!3400
                                                                                                                                                                                  Ex;>lf'1'1 ,t,uguat u, 2022
Case 4:18-cv-00247-ALM Document 139-4 Filed 03/15/20 Page 35 of 56 PageID #: 3486


        From:             Jason Vi10 Dyke
       To:                Tom R<>tzlaff; Jt;f(r~y Dorrell
       Cc:                ,i!;.Q\111cil a!auom ; Kristin Brnd11; 1.!JJ.cl.iLfilr~~; :1i.QJnn1er. WllllilJn:'.
        Subject:          RE: Van Dyke case
        Date:             Wednesday, December 12, 2018 8:00:21 AM
        Attachments:      Mr Jason L Va11 PY~cl/ct

       I promise you this motherfucker: If my law career dies, you die with it.


                       Mr. Jason L. Van Dyke
                       The Van Dyke law Firm P,L.L,C,

                       108 Durango ·orive
                       Crossroads, TX 76227
                       (169) %~-5346 \•Vork
                       (972) 421-1830
Case 4:18-cv-00247-ALM Document 139-4 Filed 03/15/20 Page 36 of 56 PageID #: 3487



       Fl'oll1:            Jason Yao Dvke
       To:                 Tom Betzlaff
       Subject1            RE:
       Date:               Wednesday, December 12, 2018 8:01:42 AM
       Attachments:        Mr .lvwn L van Dv~

       Go fuck yourself and what's left of your miserable life. You have destroyed my life, and for that
                                                                      1
       offense, you will pay with your own. That's not a threat. That s a PROMISE motherfucker.

                      Mr. Jason L. Van Dyke
                      The Van O.yk, Law Firm P.l.l.C.

                      108 our-ango Drive
                      Crossroads, 1X 76227
                      (•l6"i; 'i l'.i.! ~-:: ,::, •..'i,:111
                      (972) 421-1830
Case 4:18-cv-00247-ALM Document 139-4 Filed 03/15/20 Page 37 of 56 PageID #: 3488




      Delivered-To: <retzlaff@texas.net>

      Received: from proxy4.mail.aus.datafoundry.com ([209.99.125.195])

                uy dLLt::.:.:i.111aii.dU!>J.,UdldlUUI IUI y.LUIII iuuvt:1..UiJ wiii1 i.i'vffr iu i~irrii.u'i-icv,1.ii::,QAAJ,;ut:i\'v"A
                for <retzlaff@texas.net>; Wed, 12 Dec 2018 09:01:42 -0600

      Received: from texasnet.proxy4.mail.aus.datafoundry.com ([192.168.122.2])

                I           ..-   ., .     1... ..-~. r.- . .... ,t, , ... . , .,.•. •••• I.-.. . ,. . , • ·' •, 1,-..--.-r,,. - J 1- , , riir-...n. . . . ,..... r. . .,... ,. ,. _~•1 ,..,
                uv f.11 VAy-..111e111.e1u:..udt:dlUUIIUI y,\.Vlll \UVVCl.UI./ Wl'lll uvn r IU :.L { our VI ,urA ... \.,Ml"\MI 1:.:,J....;)5



                ; Wed, 12 Dec 2018 09:01:42 -0600

      Received: from milter.aus.datafoundry.com (barracuda4.aus1.datafoundry.com [209.99.124.135])




                for <ret1laff@texas.net>; Wed, 12 Dec 2018 09:01:42 -0600 (CST)

      X-ASG-Debug-1 D: 1544626901-0e8c764072830aeb0001-vCNzfM



      bgr0521001'30UTI.nutbound .prntection_outrook_com [52.100. 130.72}) by miftP.r.;:iu.<:.d;:it;:ifoundry.com
      with ESMTP id COikSE7XJ8qB31BK (verslon=TLSvl.2 clpher=ECDHE-RSA-AES256-SHA384 bits=256
      verify=NO) for <retzlaff@texas.net>; Wed, 12 Dec 2018 09:01:41 -0600 (CST)

      X-Barracud'a=E nvel'o oe'-fra.m:·

      X-Barracuda-Effective-Source-lP: mail-
      bgr052100130072.outbound.protection.outlook.com[52.100.130. 72]

      X-Barracuda-Apparent-Source-lP: 52.100.130.7.2

      uKiivi•Srgnature: v=l; a=rsa-sn-a25ti; c=reiaxeciireiaxeci;

      d:;:;netorgft784007 .on m icrosoft.com; s=selectorl-va ndykel awfirm-com;

      h=From:Date:Subject:Message-1D:Content-Type:MIME-Version:X-MS-Exchange-SenderADCheck;




      b=h/3jR4c94zDf6z5XO+Vp971t0uH5Elm43WVSRFvB3DF/SogHNbVVFSHdbnkg8uHOPUBc6RTKGAePq6Db
      yx8qslwnEEwMJrDSZpjOlguy8Sw/ev87N4hf66gOx6rmw1AlhbRKvpyKhxydfFMSvBf5hSn2zlpSEFrpPC6SjVJ
      r.,=;k=
Case 4:18-cv-00247-ALM Document 139-4 Filed 03/15/20 Page 38 of 56 PageID #: 3489



      n.ec;eiveci; from ivi'v\ii-i;;n.i9ivini3,5.narnprcil9.prqci.0u-li0t>k.wrn•i-iu-. .i7-3,243.9) i:Jy

      MWHPR19MB0142.namprd19.prod.outlook.com (10.164.206.33) with Microsoft SMTP

      Ser:ver (version;;TLS1_2, cipher=TLS_ECDHE_RSA_WITH_AES_256_GCM_SHA384) id




      Received: from MWHPR19MB1375.namprd19.prod.outlook.com

      ([fe80::70db:ef09:9379:6fdd])                       by MWHPR19MB1375.namprd19.prod.outlook.com



      15:01:40 +0000

     From: Jason Van Dyke




     Subject: RE:

     Thread-Index: AQHUkiOO48AuxnigaklgnWWPMPiw4KV7MqNQ



     Date: Wed, 12 Dec 2018 15:01:39 +0000

     Message-ID:



     <;.ivi'v\ii-i;;n.i.0iviol375Ci=c.<+35vErtiuo7ii2&2o5DCCM7~,@ivi-'v"ii-nP.itiiivi,iii575,fl<;!Hlf:11U-+?1,fJfUU,UUt:IUUK:,t;Urll
     >

     References: <ssmg7fev02fq9qeio045iba8.1544623423685@texas.net>

     :lt-1-::Re.ply-:Tp:·~SS11Jg7.fev0~fq9qe.loQ4Slba8.1544p2342-3685@texas.flet>



     Content-Language: en-US

     X-MS-Has-Attach: yes

     •~   •   • .,..   ::T"&lr-r'   ""':--   I   ,
     .-,.-,v1J-1111Lr-1.;u1 I l::Ci<:UUI.



     authentication-results: spf=none (sender IP Is)
                                                     --   -----
      smtp.mailfrom =
Case 4:18-cv-00247-ALM Document 139-4 Filed 03/15/20 Page 39 of 56 PageID #: 3490




      x-microsoft-exchange-diagnostics:



      1;MWHPR1-9MB014-2;6,hnRmsXzl:lpi86Kuefpg5vAqs~guHMCO_A/g5AQ+MUvL6fqcV11:pQg'iilzahz.pOu3&GF
      ,i.cl'gc\rrpxa 7i'i.'.i1GG'j·u lf?j"w:; ~'is"i'av 7G "vv'iiu/fG+u ugZi'...a'u/Um·,Qtgq llx.i"5CG rhfri..RG ji'u Ugi<t\·;3;/ zitCi"yu"t-i'pciR,\ ·
      m7h8hQojLLCiZw+a3m71Zkno+XG4WJAgmdhSYSDJdMtMQIDoHqpLXar85zaY67601boROUDWiWz6fmeR
      Gjq0q9P08XWQEmRxOvAn2s9GSv3K+GwHAwyrjUHsNMksA04GcCxzFiTCZ++TBwzN22zK7MWr7CLRM1K
      +NYTZVoVREdqdU/WBRaNVqiiAzUzsa6RMKA2yB9GKXMbH8iXeBQtJSZapSruHssOIJnnkt02Dts5tlLZlsmiB
      TcTIK4eSOUlwoq?(NUmg)'TJxgr3qPGqG/+9CzOQTupy_dCrxx8B/sSufcHdbbgyBdVHAiqqRp++K8tqM96+CNT
      gR.psLkAVc.107gf\ilgl'Jiiil3hg-G-ii8·i:u:r:ii\l)ii-03q;StfiAvz11vH'ii(ei6:SriiSJX0Jrw1+'r,B'i'Hi:8rm:fWgitbti"iQi'.,Oft:i·ij'o'A
      WvoiJu 8 LLQo'BE KtN!HBLvih Da'Z8DKFG qJG//j/TSoVBeg1 DkM\AJNvgFeVB92urq cHCVR4li eV'iOvwkPm !\~tjoiN
      GjD+IUWeQGoN9y+LUUg4MMfx36zxkODyjqMP6GnboVKc=;7:PdQ+SsEcUfSoA6aqPKsNVuqxZoeurdV7fw
      GCTMeNbSVfNSvriNQWfK6MuPBbuKY76LCqONVhRp/suuSjgu2iYj1uA6rKCNn4UByPcj3gMafOSOFWUC3al
      ,~pu-E95BH\rVpqvh EcU RU Hk9dvCmaVKzKXu Q==

      K-ms-exchang·e-ani:i:.fJdJ11-:,1 i d-uidg11u:,iii.;:,; 505;

      x-ms-office365-filtering-correlation-id: 1a305975-463a-42c5-fb03-08d66042b89f

      x-microsoft-antispam:



      "u'Ci.~o ;Pi:i.:0;Rui:~i u! \~59W9 OJ iYu2uu9 3)14o5'LiJ;j uj (, (/2. l l-45 /iil 98:,':£9 9·, l~OUUU7-tjP' i.i u2.0 }\'f 3~4 ::i.o:iJ (7u
      22145)(4603075)(4627221)(201702281549075)(8990200)(7048125)(7024125)(7027125)(7023125)l2017
      052603328)(7153060)(49563074)(7193020);SRVR:MWHPR19MB0142;

      x-ms-traffictypediagnostic: MWHPR19M B0142:




      <MWHPR19MB01423FD3022DB87DCC326D9ACCA70@MWHPR19MB0142.namprd19.prod.outlook.com
      >



      x-exchange-antispam-report-cfa-test:



      BCL:0JPCL:O;RULEID:{1024-15395)(6040522j(24.01047)(·812-1501046}{~005006).(93096095r(-93001095)"(10
      2ul5ui046) (3231455 ){999002n;44;0 i5:i.ui 1't;.;302.011 321.03 i i2. i(50a2001.) ii-i-ouio )i .i.<t:'.iuoo ii i5Gu57 1i
      6041310)(20161123558120){20161123562045 )(7.0161123560045)(2016:1 :!.1802025 )(20161123564045 )(
Case 4:18-cv-00247-ALM Document 139-4 Filed 03/15/20 Page 40 of 56 PageID #: 3491




      bu45(}46)(2ui7G8'u7l74-:2Cillh'7t5:1·;·u-31H7699l&:";·5};SR\i'f(;(ifj"~Vi'i?R.i::i1vii5J1,{2;BCL:u;?CLO;RV1..trU:;5RvW
      :MWHPR19rvlB0142;

      x-forefront-prvs: 0884AAA693

      x-forefront-antispam-report:



      :,·rv::it-'M;:,r:i:(rnuu:101uJ\,j'+bUU.li\,j lb\hl.lj\3bbUUi+hl,jblJU.1)\.:l:iow .1}{.:i::fo.:m'lvvv u.:ir(L~:f~Wuo1}(l"63"u
      U3)(199UU4 )(348U7UUUU~){V.11 /:::!UU1)(bbUbbOU1)( / /3oOU:?.)('.lS /86UO~)( Jj 1Y0400001)(316002)(712004
      00001)(8676002)(790700001)(6116002)(8936002)(33656002)(81166006)(14454004)(508600001)(81156
      014)(6916009){733005)(3846002)(486006)(256004)(97736004)(53936002)(55016002)(11346002)(4460
      -03) (-7696oos H-711600~ H53 546011) (2905007) (9686003 }f5455600 2}1£306002 )(5489 6002 H102836004)( 6
       sa6uu~;(i:>2-i;6uU-3jf~~:;,.:S6UuiH5btl03ouooi)iis6.:$6luoi") 1476ooJ)l748i1:,voL)(iJtijstuoij(ru55BtiouL)t64-·
       36002)(68736007)(99286004)(26005)(186003)(229853002)(76176011)(4743002}{545764004)(55644400
      2);DIR:OUT;SFP:1501;SCL:S;SRVR:MWHPR19MB0142;H:MWHPR19MB1375.namprd19.prod,outlook.co
      m;FPR:;SPF:None;LANG:en;PTR:lnfoNoRecords;MX:l;A:1;




       designate permitted sender hosts)

      x-microsoft-antispam-message-info:



      i.yA,;diiACw1v61'1~/6qzx.fA"oviqs1W;N~h1WK'Qr1jta-r1aY1'(XS3\:~\:-6vze30'mwnux-hH,j;JzwtvB.-.{Zfwqsi::.c~ifq6
      AyivMakPcShawflrSH!Qs6SuX7zwylWG8viiCIDFN91HE0PnzFoaFJl'vlk4Puhqgg6HH/q9m3DXXv5VRL2Mp/r7
      BJ3GnoZVTlyVDa4J mozL9an3JJ5tDxlA 7WN66rK5SktFTwU+KM cbyxESSSc2 KSk6DlaN QLA/GQudT/OpT +Pel
      eMEvecnTnawZ52HuilTdbgKVMwYFuV0bKWSaLGIPdg7a49K4gN/RhXXG1UaFuzFVja8ZDcFvDXh9P2T7qW
       Fq_6M3mAr+POOQ0.GBGXBpcjd{lJ-VXAgtqfXTF6a7-ohlHE3_q79e:E:XUdRZDUrW\JhX0~3UX7:l;Waj:zv-tKv-WWhtfl·
      ·-+StvlgtiL'\:iVilxalllitii:lJRfytijzS-Ut'l rnW\:bi S.fll,,\Nt lwUP\Jut..p/~8t:19'kyu1pfhilB:,-fBKLOiAw'tfHgQjauURbEyGf4
      ·od9N27FipV+ASNF+V

      spamdiagnosticoutput: 1:22

      Content-Type: multipart/mi*ed;



      MIME-Version: 1.0

      X-OrlglnatorOrg:




      X-MS-Exchange-CrossTenant-originalarrivaltime: 12 Dec 2018 15:01:39.9697
Case 4:18-cv-00247-ALM Document 139-4 Filed 03/15/20 Page 41 of 56 PageID #: 3492




      X-MS-Exchange-CrossT enant-fromentityheader: Hosted

      X-MS-Exchange-CrossTenant-id: b605c1e4-aff1-4770-8dd0-133f473aed19




      X-Barracuda-Connect: mail-bgr052100130072.outbound.protection.outlook.com[52.100.130.72]

      X-Barracuda-Start-Time: 1544626901




      X-Barra cu da-U RL: https://209.99 .124.135 :443/cgi-mod/mark.cgi

      X-Virus-Scanned: by bsmtpd at datafoundry.com




      X-Barracuda-BRTS-Status: 1

      X-Barracuda-Spam-Score: 0.00

      x~Barracuda::Spam~Status: No, SCORf::co.oo using per-user scores vf TAG_tEVEt-4.'.:i
      QUARANTINE_LEVEL=1000.0 KILL_LEVEL=ioO0.0 ..tests=DKIM:.:_SIGNED, D1GM_:VER!FIED, HTMl.:..MESSAGE

      X-Barracuda-Spam-Report: Code version 3.2, rules version 3.2.3.63672

              Rule breakdown below

              pts ruie name          description




             0.00 DKIM_SIGNED            Domain Keys Identified Mail: message has a signature

             -0.00 DKiivi_VERiFiED

                              verification

             0.00 HTML_MESSAGE               BODY: HTML included in message
Case 4:18-cv-00247-ALM Document 139-4 Filed 03/15/20 Page 42 of 56 PageID #: 3493




      Delivered-To: <retzlaff@texas.net>

      Received: from proxy4.mail.aus.datafoundry.com ([209.99.125.195])

               ·by accessl':niall;aos:Ldatafu'l:indrv:cort,'iDove·Cdt) with·tMl'P 'id'V nwkl"i'UiEVyfDAAAgDeK'ilA

               for <retzlaff@texas.net>; Wed, 12 Dec 2018 09:00:21 -0600

      Received: from texasnet.proxy4.mail.aus.datafoundry.com ((192.168.122.21)

                by·-p;ox_y1tmafb,us ;datafou~cfry.com (Dovecot'}'with lMTP 'iC:f"aYYbBC7jDfxkCAAAI lss·13g

               ; Wed, 12 Dec 2018 09:00:21 -0600

      Received: from milter.aus.datafoundry.com (barracuda1.aus1.datafoundry.com [209 .99.124.132})




               for <retzlaff@texas.net>; Wed, 12 Dec 2018 09:00:21 -0600 (CST)

      X-ASG-Debug-1D: 1544626819-0e8d80227d8514700001-vCNzfM

      Rc-cph1t-d: f.r.oi:trNAMD:i.~SNS 11bcso~tb'o1:1;i,d,. p-rc-tL-mk~n.out!oak.tom fmaH-
                                    0




      bgr0521001.30107.outbound. protection.outlook.com [52.100.130.107]) by mi!ter.aus.datafoundry.com
      with ESMTP Id sf9LuwombQCZUBHI (version=TLSvl.2 clpher=ECDHE-RSA-AES256-GCM-SHA384 bits=256
      verlfy=NO) for <retzlaff@texas.net>; Wed, 12 Dec 2018 09:00:19 -0600 (CST)

      X-Bar.racudasEnvelape. i:r.om:

      X-Barracuda-Effective-Source-lP: maii-
      bgr052100130107 .outbound .protection.outlook. com [S 2 .100. 130.107]

      X-Barracuda-Apparent-_Source-lP: 52.100.130.107

      Dl<tM-Slgnature: v=l; a=rsa-sna256; c=relaiced/fetaxed;

       d=netorgft784007 .onmlcrosoft.com; s=sel ectorl -vandykel awfi rm-com;

       h=From :Date:Subject:Message-1D:Content-Type:MIME-Version:X-MS-Exchange-SenderADCheck;




      b=MlnYNSVQLPWwPUxVmL7lpj/JqOLzH9ezlZbj/FVYySsnqaoW0yKCs75PMdzVzEExbiYuITTBxSAMOMyyD
      Nv9eUF4n8xbLZ1ThqaK8VXSFe4wnOvFmdHf6B03WVjAwTPv/gbdtSJGw+AlhCEEkkKghXbNO/NNZ9mh1A
      KPsiwMp.K.n:::::
Case 4:18-cv-00247-ALM Document 139-4 Filed 03/15/20 Page 43 of 56 PageID #: 3494




            -0.00 DKIM_VERIFIED         Domain Keys Identified Mail: signature passes

                         verification

            0.00 HTML_MESSAGE           BODY: HTML included in message
Case 4:18-cv-00247-ALM Document 139-4 Filed 03/15/20 Page 44 of 56 PageID #: 3495




      spamdiagnosticoutput: 1:22

      Content-Type: multipart/mixed;

              boundary="_007_MWHPR19MB13756507B870A9707B5E9122CCA70MWHPR19MB1375namp_"

      MIME-Version: 1.0

      X-OriginatorOrg: vandykelawfirm.com

      X-MS-Exchange-CrossT ena nt-Network-M essage-ld: d64b6e17-6c5d-4465-bfbe-08d660428689

      X-MS-Exchange-CrossTenant-originalarrivaltime: 12 Dec 2018 15:00:15.9380

      (UTC)

      X-MS-Exchange-CrossTenant-fromentityheader: Hosted

      X-MS-Exchange-CrossTenant-id: b605cle4-aff1-4770-8dd0-133f473aedl9

      X-MS-Excha nge-Transport-CrossTenantHeadersStam ped: MWH PR 19M B0142

      X-Barracuda-Connect: mail-bgr052100130107.outbound.protectlon.outlook.com[52.100.130.107]

      X-Barracuda-Start-Time: 1544626819

      X-Barracuda-Encrypted: ECDHE-RSA-AES256-GCM-SHA384

      X-Barracuda-URL: https://209.99.124.132:443/cgi-mod/mark.cgi

      X-Virus-Scanned: by bsmtpd at datafoundry.com

      X-Barracuda-Scan-Msg-Size: 13704

      X-Barracuda-BRTS-Status: 1

      X-Barracuda-Spam-Score: 0.00

      X-Barracuda-Spam-Status: No, SCORE=0.00 using per-user scores ofTAG_LEVEL=4.S
      QUARANTINE_LEVEL=lO0O.0 KILL_LEVEL=l00O.0 tests=DKIM_SIGNED, DKIM_VERIFIED, HTML_MESSAGE

      X-Barracuda-Spam-Report: Code version 3.2, rules version 3.2.3.63672

              Rule breakdown below

              pts rule name        description




              0.00 DKIM_SIGNED         Domain Keys Identified Mall: message has a signature
Case 4:18-cv-00247-ALM Document 139-4 Filed 03/15/20 Page 45 of 56 PageID #: 3496




      <MWHPR19MB01428DFSAA12893ACF8DF07BCCA70@MWHPR19MB0142.namprd19.prod.outlook.com
      >

      x-ms-exchange-senderadcheck: 1

      x-exchange-antispam-report-cfa-test:



      BCL:O;PCL:O;RULEID:(102415395)(6040522)(2401047)(8121501046)(5005006)(93006095)(93001095)(10
      201501046)(3231455)(999002)(944501520)(4983020)(52105112)(3002001)(148016)(149066)(150057)(
      6041310)(20161123558120)(20161123562045)(20161123560045)(2016111802025)(20161123564045)(
      6043046)(201708071742011)(7699051)(76991095);SRVR:MWHPR19MB0142;BCL:O;PCL:O;RULEID:;SRVR
      :MWHPR19MB0142;

      x-forefront-prvs: 0884AAA693

      x-forefront-antispam-report:



      SFV:SPM;SFS:(10009020)(346002)(376002)(366004)(136003)(396003)(39830400003)(299900001)(1890
      03)(199004)(110136005)(54906003)(3480700005)(66066001)(7736002)(25786009)(71190400001)(3160
      02)(71200400001)(8676002)(790700001)(6116002)(8936002)(33656002)(81166006)(14454004)(508600
      001)(81156014)(733005)(3846002}(486006}(256004)(97736004)(53936002)(55016002)(11346002)(446
      003)(7696005)(7116003)(53546011)(236005)(4326008)(2906002)(9686003)(54556002)(6306002)(5489
      6002)(102836004)(6506007)(6246003)(99936001)(5660300001)(86362001)(476003)(74316002)(106356
      001)(105586002)(6436002)(68736007)(99286004)(26005)(186003)(229853002)(76176011)(545764004)
      (556444002);DIR:OLJT;SFP:1501;SCL:5;SRVR:MWHPR19MB0142;H:MWHPR19MB1375.namprd19.prod.o
      utlook.com;FPR:;SPF:None;LANG:en;PTR:lnfoNoRecords;MX:3;A:1;

      received-spf: None (protection.outlook.com: vandykelawfirm.com does not

      designate permitted sender hosts)

      x-microsoft-antispam-message-lnfo:



      O++qhScwVC5XDgcFmQ+p/Du1NkVRH/kjVAfFgmp8ck1FEzVLPBCF70Zh9TKFcT32GJaRoVs68SuVqOWmGr
      OOYgrTsc+ndSgSguHfUs9 N ltxMZ356/DzCZP 1015+ftq2H nBNJ2T+m rlVyMtRDCV+wmSqCTEAXX//afiV70b2
      X9JsNRuwVK5J/OwmShQ6MFK2qUbOkoVI/OOfCG445xKaocCb36A5MVTCC2oKHVSIOHS/MWNvYelqBO/eE
      oeXi49YuVPgSIIWRut9VxU9Jwi6+q4glyGK3n9VRI06oVwP20ohkV06+ydlF61A/a3cY3a14n/VkFOyfQTyeP1
      yYAThdlG72/pOOKL57dWl20Xrto3gzxDbTJgCSNa8oDjJOQU/BLQkEVW4TBROLuiAU1662ZEsFISGWPmS+k
      M3vZyk70GOh9gFJ93sbSQCl3Rt8XHj1baZDvWquHnU3iauXqXVHejao2EOR75sW4+y81/uA6o+VKlrL95yw
      4rNdsM82hKt8
Case 4:18-cv-00247-ALM Document 139-4 Filed 03/15/20 Page 46 of 56 PageID #: 3497




      In-Reply-To: <5033ah2e19404r5qb8nn2Sdc.1544621898030@texas.net>

      Accept-Language: en-US

      Content-Language: en-US

      X-MS-Has-Attach: yes

      X-MS-TNEF-Carrelator:

      authentication-results: spf=none (sender IP is)
                            -   -   . - -· --   ----   --
      smtp.mailfrom

      x-orlginating-lp: (96,226.87. 77]

      x-ms-publictraffictype: Email

      x-m i crosoft-excha nge-d iagnostics:



      1;MWHPR19MB0142;6:ahUnLVyELWOAGQMylVSVWZ7EwGAhYSKtRtPv/I20+KwNEn84q+RfUsRox/eFRv
      OWh4XeR15nCDHtjUR9ngUXEdFgN1hB540XnH2owM2gKH84AwrNP8VJq/3UWladHi11LSOGltqTqqjjeQdt
     v/v6naYedtsCHUBalylL/xa4v+HGFSHX9jlcN6URZ84tVxOM+L/bGlk6gruc8PzMB4C8rOblqvBAdZLYeKTBql
      MKFLbglcUm6io+wszRD4Qadth7HHQ38rN2Uh4vJzXEh+L942olkLK8Hr2u52EedvTARuS9bid55uXhNDvEU
     81E/6y68NFYHLGwBVXqzvskhRAdPWYl4t+zu7ZUJh/y/TB09kjyySPThySLLKPtzgKv2GpRp4eWOGOnyMa8Y
      nAcl I6p46dOyXzObteBDwuDWz/W9LE+hr+9n4ca/E24lnvtZndBbzKRQkklORtBfuwSSZfOqE4kfbJ EwZDAPJC
      RynllxelmloLl6zSZnfKZSDSAVVsCQ;S:OO+Nnq+853w/PNyHSXiE8CbARTB10AEsQb3Jtl77QRt8GKXSX/vo
     MeuQwOPiOCKt97BxBylsc8WQGWV7uOERohywZH2LOVpJOScla6g1barxdljq9vmBj61U8LAEDpVwrfbiArK
     h/jYCq6j7g8HLNDl8RAOrilf2zaWNILPiEA=;7:MUbNRLSA3t7jR+cH+BexEl8oJ/OngwCnFnBWY2ESJwz+O+bl
     YEo5kQKSLuFFjBSPblhLF/oskobnctCqo6zoVOtQrM6inDgalShoTwXhJupesUnJTim1ywVmsv37BQtXAxmxyi
     ZH i NAJ6a0sCqOOM g==

     x-ms-exchange-antispam-srfa-diagnostics: SOS;

      x-ms-office365-filtering-correlation-id: d64b6e17-6cSd-4465-bfbe-08d660428689

      x-micrasoft-antispam:



      BCL:O;PCL:O;RULEID:(2390098)(7020095)(4652040)(7021145)(8989299}(5600074)(711020)(4S34185)(70
      22145) (4603075) (462 7221)(201702281549075 )(8990200) (7048125 }(7024125 }(7027125 }(7023125 )(2017
      052603328}(7153060)(49563074)(7193020);SRVR:MWHPR19MB0142;

      x-ms-traffictypediagn ostic: MWHPR19M 80142:

      x-microsoft-antispam-prvs:
Case 4:18-cv-00247-ALM Document 139-4 Filed 03/15/20 Page 47 of 56 PageID #: 3498




      Received: from MWHPR19MB1375.namprd19.prod.outlook.com (10.173.245.9) by

      MWHPR19MB0142.namprd19.prod.outlook.com (10.164.206.33) with Microsoft SMTP

      Server (version=TLS1_2, cipher=TLS_ECDHE_RSA_WITH_AES_256_GCM_SHA384) id

      15.20.1425.19; Wed, 12 Dec 2018 15:00:16 +0000

      Received: from MWHPR19MB1375.namprd19.prod.outlook.com

      ([fe80::70db:ef09:9379:6fdd]) by MWHPR19MB1375 .namprd19.prod.outlook.com

      ([fe80::70db:ef09:9379:6fdd%9J) with mapi id 15.20.1404.026; Wed, 12 Dec 2018

      15:00:16 +0000

      from: Jason Van Dyke   .
                                     -.    ---- .....   -   ...-- -   '"'   --
                                                                                 .

     To: Tom Retzlaff <retzlaff@texas.net>, Jeffrey Dorrell




     CC:   II                    " ~ , Kristin Brady

                <kristin.brady@texasbar.com>, Linda Acevedo <Llnda.Acevedo@TEXASBAR.COM>,

                "'Sommer, William'    II   .      -·~--.-~-~                              ..... ._. '---'        .
                                                                                     --         - ---       --

     Subject: RE: Van Dyke case

     Thread-Topic: Van Dyke case

     X-ASG-Orlg-Subj: RE: Van Dyke case

     Thread-Index: AdSRm+GlxGicxiNSQMeHLb1EO30BfAAglJcQAADjKgAAAtkEVA==

     Date: Wed, 12 Dec 2018 15:00:15 +0000

      Message-ID:



     <MWHPR19MB13756507B870A9707B5E9122CCA70@MWHPR19MB1375.namprd19.prod.outlook.com
      >

      References:



      <MWHPR19MB1375FFA8E02S8F8F7C2AF9ECCCA70@MWHPR19MB137S.namprdl9.prod.outlook.com>

      <5033ah2e19404r5qb8nn25dc.1544621898030@texas.net>
Case 4:18-cv-00247-ALM Document 139-4 Filed 03/15/20 Page 48 of 56 PageID #: 3499




                                            CITY of OAK POINT

                p·epartll2:ent of Public Safet·
            •   100 NAYLOR RD, OAI( POINT, 'I'IDXAS 7 5'.068 (97?.)294-0000 fax, (972)294•3 - 33
                                             POLICE SiER\YICES
                                                EVID!:NC8 RE:POFFr
                                                                                                                                 '' ,
    ,CAS~ NUMBER: Co)qo 11 o I ,_ _ _____,_

       OWNER                                                              _/EVIDENCE
    =VICTIM
       FINDt:R                                                            _PROPERTY FOR SAFe KEEPING
       i?"SUSPECT
    _OTHER                                                                _FOUND PROPERTY

                                                                          _STOLE,N PROPERTY

     NAME:       JI\.Sb.-J    J....u: Vl\"1 DV/(£                         PHONE:(_) _ _ _........___ _
    ADDRESS:        lO'i? '1)t:,t.JlA,JGo 'f.) ft.cv'<..

     CITY: /tt,U3~E.V                      S'f'ATE: IZ-X'/\-S              __._ ZIP:_l& ;;i. ~ 'l
                          j                                                                · - - - - - -




     OHARGS: 1) O'Bsr/lt.tc.,.r,<.TTJ      q,fl_ R~•A·U:IJ·T-QJ,J __:_ MISDEMEANOR Fl:LONY
        •                                      --,':\1-,,,                  ,,


                  2) - - - - - - · - - - - - - ' - - - - - MISDEMEANOR FELONY

     REPORT MADE BY: 5G 17-~-=--·i. . :.to_w.. ;. ; '/f/.1. ;. ;.W-=-- - - - _ . _ - DATE:.
                     '
                                                                                              t7!/i:i,/J 1
   · Dl:S0BIPTIO.N AND LOCf\TIOt:I [:.QJ.lt:l.Q                           QATE ANO TIMI:: OF RECOVER'(
_/BLAC..-k       AUA... _IJtProP_ _                                        ~i1,   1
                                                                                  /   h1   tYr-:D'f,,r.JC.£#~ ('ft!> I DOIi
     -5/tJ tlX.'6-r'/JAltot>8 7Sco Y.;J.~ fi     .J1/00




     _._'P~c..: : :.=.;:wo
                        ;.~~~:.;...Af_~_7__.. _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ .- ._.
                                                                                                                      ~   - :·


                   FROM                                      TO       .
Case 4:18-cv-00247-ALM Document 139-4 Filed 03/15/20 Page 49 of 56 PageID #: 3500




                                              CITY of OAK POINT

              n ·e partm:ent of P:ublic Safet·
             100 NAYLOR RD, OAI< POINT, TEXAS 75:068 (972)294 -0000 fax (972)294•3 33
                                               POLICE S!f:R'}'ICES
                                                 EVIDENCB REP-OHT

    .CASE NUMBER: Co)'tol 10 1                 ----,---

         OWNER                                                  _/EVIDENCE
    =    VIOTIM
         FINDER                                                 --.PROPERTY. FOR SAFe KEEPING
    -VSUSPECT
    = OTHER                                                     _FOUND PROPERTY

                                                                _STOLE:N PROPERTY

    NAME:      -J A.5otJ J....f.'£. Vl\',\10)1,'/(£.            PHONE:(_) _ _ __.___

    ADDRESS:       I0~ 'DuR.A,JGo ,_l)_lt_r:-v_"'""'~-----------------'----
    CITY:    (\-u.B·« -ty.                   S'r'ATE~ rr)(As       .__.___ ZIP:,   7& :,J. ;;i. 1
                                                                                  --------
    CHARGI:: 1)    o·~sr/l~C..'rJ:aiJ       q~ Rc.:rA-u:(tr.QJ.J           · MISDEMEANOR              FELONY
                                                ~                   ~

                2) __________ ...._ _ _ _ _ _ _ _ MISDEMEANOR FELONY


                                .s
    REPORT MADE BY: _____§T. 'B ..''-  . ... - - - - - DATE',• . I
                                   ~l~--'-------·                                          /:;,!J. I I .Jq
    .
    DESCRIPTION AND LOCATION F.Q!.ll::LQ .                      MT!; AND TIMI= OF RECOVERY
J   t,J.:r/.(qt-l 'b::oL ()J;-'I<: '' v:c&;:;.n~L CA-iYIEP-/\
          - s/iJ· 300,9DFJS' 7 - K:x:.Tc.. It~ 'B~
                                                                        o 1/J"I /1 ri   c v;:./jt~e,,.#·. 1qo 1001"(


                                                                                                                    /
                                                                                                                   , .

    ----------------~---------'----e-,..:Y.
                 FROM                                     TO                               DATEfflM E
Case 4:18-cv-00247-ALM Document 139-4 Filed 03/15/20 Page 50 of 56 PageID #: 3501




                                           CITY of OAK POINT

            n·epartm:ent of Public Safetf
            100 NAYLOR RD, OAI( POINT, TEXAS 75:068 (97?.)2 94 -0000 fax (972)294 -3$33
                                           POLICE SER'YICES           1




                                               EVIDENC8 RE:l?ORT
                                                                                                                           I   1,




    ,OAS~ NUMBER:_Co='
                    ___._.
                       l<l--'o-""""'
                                 11;_0_1_ _ _ __._

       OWNER                                                                    _✓EVIDENCE
    =VICTIM
       FINDER                                                                   _PROPERTY. FOR SAFE£ KEEPING
    7SUSPECT
    _OTHER                                                                      _FOUND PROPERTY

                                                                                _STOLE.N PROPERTY

    NAME:    .J,'\-.so,.,J   1-£.r. VANOV,;__/<=t_ _ _ _ _ PHONE:(_) _ _ _ _ __
    ADDRESS:       IO'i? 'DallA-,JGo ,_·D_R..
                                          _.cv__
                                               ~-----------------
    CITY:: A-u8R..ty     I
                                 _     ST-ATE: n-XA-s

    CHARGE: 1) O'BSrll~c:r.t"<rtJ      Q~                'Rc.rAc...,.t:,1-r:r.o..J        · MISDEMEANOR FELONY
       I                                   '   ""r,,... .. ~                         '•

                  2) ________,;'---',.;.__------- MISDEMEANOR FELONY

    REPORT MADE B Y : ~              'B,   l~
                                            ,_
                                             -~_,.-',ffi-lW_
                                                     • ~ ·- - - - - - - - - -              DATE:. of   /:;i..;i II 1
 ✓DESORlPT!ON . AND LOCATION f;Qllifil                          '                Mil; AND TIMI:: OF RECOVER'[
                                                                       11
     Q1 Em o~yj
                   sr.ce!..k w) GPJJ .s-r,1:cl:.iR.. ,.~               ,           0 1/1y/;7 ~vr-D~,,)Cl/t·, /jo100/3
                                                                                                                       •



                                      .' ,',....                                                                           '


    --------------------------~-~-
                                 ,·:-.
                                    .:


                  FROM                                              TO                             DATErTl~E
Case 4:18-cv-00247-ALM Document 139-4 Filed 03/15/20 Page 51 of 56 PageID #: 3502




                                             CITY of OAK POINT

              Departm:ent of P:ublic Safet~
             100 NAYLOR RD, OAI( POINT, TEXAS 75:058 {97?.)29 4-0000 fevi: (972)294· 3~
                                              POLICE S1ER'YICES
                                               EVID ENC S RtPO fff
                                                                                                                              .' '
    ,OAS~ NUMBER: Col<joJ.!£.!..,, _ _--,--_.._

        OWNER                                                            _/EVIDENCE
    =VICTIM
        FINDER                                                           _PROPERTY. FOR SAFE1 KEEPING
     7'SUSPl:OT
    _OTHER                                                               _FOUND PROPERTY

                                                                         _STOLE,N PROPERTY

    NAM!::     .J f\.So..J 1-f:-t.   VA1'10V,kt                          PHONE:(_) _ _ _......__ _

    ADDRESS:       IO~ 'DetJlA,JGo ·'-l)fl.t::.v'~
                                       -'-- ----';..__-------------------
    0ITY: f\-t-tBR..(.y              _      s·rATEr ·~ X'AS .               _..__ ZIP: __,_7~~- ;)._;1._7_ _ __

    CHARGE: 1) o·e.s-rA.i-lcr.c.:,-tJ gA._ R l.'.1/\L.:C:/r( :t:b,J                 · MISDEMEANOR FELONY
       •                                       "''••\',, I                  ' '-•

                2) -    - -- ----"-- ·; . . . - - - - - - - - MISDEMEANOR FSLONY

    REPORT MADE BY:          ~ r . 'B , l p...:...w...;..r{-...:...R/J=
                                                                     ·.• ___--'-----    DATE:. t:)t/a.;,.//Cj .

   · DESCRIPTION AND LOCATION f;Q.IJ.NQ                                  QATE AND J'IMJ= OF REOOVEB't
  J 'PArn    ~f.v£-L't~ 6'1          "1LJ!1.Q~         1.)~                  CJ 1/1    '1 I ,c, E,uJ:{J&,-JCC#i'· / Cjo 1001a-.
    - ToP {l;r bettVt:etA.. "F ~i:..s k   -arr.rce..




                 FROM                                         TO                                    DATErflME
Case 4:18-cv-00247-ALM Document 139-4 Filed 03/15/20 Page 52 of 56 PageID #: 3503




                                        Property /Evidence Receipt
      Denton County Criminal District Attorney                                1450 E. McKinney
      Special Crimes Unit                                                     Denton, Tx 76209
                                                                                 940-349-2600

                   l'l
      DA Case:    11'1     C>   I    - ()OZ,- oo~                    Page_Lof_L

      On(date):    z.. /        IZ- I   /~

         (time):__Q._:~/ pm



      The item(s) listed below      :1fi~           ·
      Name:        61f-             fliW4vv-d                        7eceived from
      Agency:      C)JJ:,jp,,,,,.;t,,    PD                          - -Returned to
      Address:
                  - - -- -- - - -- --



      Description of Item(s):

              l#l11/     'UAvEttfll..        G'1 ~ c:hv{,




                                         \
Case 4:18-cv-00247-ALM Document 139-4 Filed 03/15/20 Page 53 of 56 PageID #: 3504




                                             CITY of OAK POINT

                n·epartm'.ent of Pu.blic Safet&
                100 NAYI,OR RD, OAI< POINT, TBJXAS 75:068 (97?.)294 -0000 fax (972)294 -3$33
                                              POL.ICE S1ER'YICES
                                               EVIDGNCB RE.:P.O[{T

     .CAS~ NUMBER: Co)<;o...!1£.!.., _ ___,....._.._

          OWNER                                                    _/EVIDENCE
     -    VICTIM
          FINDER                                                  ,__PROPERTY. FOR SAFE£ KEEPING
     ~SUSPECT
     _    OTHER                                                    _FOUND PROPERTY

                                                                  _STOL~NPROPERTY

     NAME:       Jf\.so,J   t-.!.e V'A,~OV/(£                      PHONE:(_) _ _ __.___

     ADDRESS:        IO~ 'DullA,J Go ,_·[)=-R.._s::-v_--=~-----'----------........- -
     CITY:     /tc..t8R..(y"       _        ST-ATE: ·~ X'AS            . _ ZIP:-2;,&
                                                                                   __:)._;}._1._ _ __



     0HARG!:: 1) o·Bs·rfl~~c.r-.t:".::11J   qR... 'RCIA-Ll=/tT.Cb.-J          , MISDEMEANOR FE:LONY
                                               -:.1"\1.,.              · \.
                  2) _ _ _ _ _.__ ________._ _ _ _ MISDEMEANOR FSLONY


     REPORT MADE BY: ~ ,. 'o, 1-{o,._·_w..:..;.'"""(l/J=---=------
                                                /~                 DATE:. t:J.f/,9:;,. /IC/ .

    · DESCRIPTION AND LOQATIQJil:.Qlllli:2                         .QA"[t; AND TIMI; OF RECOVE~Y:
     'Pl\11\   ,R- fi v £.L <c.f.t.. 6 ~ ro LJKo~/ D~1~                 o 1/1 '1 I 19   &o :Ptii~e,c #,•. / C, o I oo I;;.,.

     .. "fd P Ps OR./\wt~ "F lJf...~ K ¥t:1r~_;e,_e--=t:_-----_ __,_ _ _ _ _ _ _ _ _ _ _ _ __




                                                                                                                         ..
     - - - - - - - - - - - _ _ _ _ _ _...___·------------;-------;-'--:y

                   FROM                                                                     DATEfTl~E
Case 4:18-cv-00247-ALM Document 139-4 Filed 03/15/20 Page 54 of 56 PageID #: 3505




                                              CITY of OAK POINT

               n·epartm. ent of Public Safet~
               100 NAYLOR RD, OAl( POIN'I', TEXAS 75:068 (97?.)294 -0000 fax (97~)294-3 33 3
                                               POLICE SER'YIC ES 1




                                                g VIDENC B Rl= POFlT
                                                                                                                                  '' ,
     .CAS ~ NUMB ER: Co l<i4'...!.l.£.!.., _ _ -,--~

             OWN ER                                                    _/EVIDENCE
     =       VICTJM
             FINDER                                                    _PROPERTY. FOR SAFEi KEEPING
     V       SUSP ECT
     =       OTHER                                                    _FOUND PROPERTY

                                                                       _STOU~N PROPERTY

     NAME:      ::rl\.$ON l-t:~ VA:,'1DY,_
                                         /(_(_ _ _ _ _ PHONE:(_) _ _ _..____
     ADDRESS:         jO<i? 'DC,1.l~rJGo '1:) fl.cv ~

     CITY: f\-t,l,8ll.E.y             _      ST-ATE: Q)(/\-s
                           '

     CHARGE: 1) o·,¼r/tilc:r.tatJ
         ~
                                             90-:,
                                                 ~..y
                                                        Rc.TA-LJ:(tr.Co,J , __:_ MISDEMEANOR
                                                                         ' \,
                                                                                                          Fl:LONY

                  2) _   _     __                       ·.•                      MISDEMEANOR FELONY


     REPORT MADE BY:             .SG:,r: 'B · , ...    -·- - - - - - - - - DATE:. I /:J.:1. / I 1
                                                H_oiv.~__.
    · DESCRIPTION AND LO.CATION l:Q\.lli.Q                             Q8TI: AND TIMI:: OF RECOVERY
     Nx-/4,,-> ''c~L P.s::-x '' D:i:-w.t:-nt-L CA,'lll R....f\              0' I I~   /1 'i   C, V J;f'J &~t.#·. I   9(J f CIO/"I
        - s/fJ · .:.1.00,e;c, s.,; 1 ~ K:i:.·rc:. 1-\1::A 13.fl'I(




     ----------------~--- -------------,.:-_:·.                                                                               '



                   FROM                                                                          DAT E/TIME
Case 4:18-cv-00247-ALM Document 139-4 Filed 03/15/20 Page 55 of 56 PageID #: 3506




                                                CITY of OAK POINT

              Departm:ent of Public Safet~
             100 NAYLOR RD, OAI{            POINT, TEXAS 75:068 (972)294-0000 fax (972)294-3 ~
                                                POLICE: SiER\YICES
                                                 evmr:NCS RE:PO[{T
                                                                                                                          '',
     ,CAS~ NUMBER: Co}901             j,o   I   ·•---,---~
            OWNER                                                    _✓EVIDENCE
     =VICTIM
        FINDER                                                       _PROPERTY. FOR SAFE! KEEPING
     --VsUSPECT
     _OTHER                                                          _FOUND PROPERTY
                                                                     _STOL~N PROPERTY

     NAME:    ,J f\.:SON   J-t.£. V/\"'10V.kt                        PHONE:(_) _ _ _..__
     ADDRESS:     IO~ 'DCLJlA1J<:,o ,_·[)'-(l_r:::v_
                                                  ·____
                                                     ~____,,,..__ _ _ _ _ _ _ _ _...___ _

     CITY:   6ue:iR..€,v
                      '
                                  -          S'f'A1l:r ,~)(A-S                ZIP:_J.,'-.?, ;2. 'Z
                                                                                       ------
     CHARGE: 1) O'tl>S'{(l&Ae,rL::rtJ       q/l Rc.A-u::(tT.Q,~               · MISDEMEANOR Ft:LONY
        •                                       ~ ' '-"·. ...         •11..

                2) _ _ _ _ ~ , .                                               MISDEMEANOR FELONY

     REPORT MADE BY: 5G G ',&. Ho"vrwJ,0 .                                     DATE:.    t71,9:i,/1 'l
    · DESCRIPTION AND LOCATION f~Q.!.lli.Q                           QATE AND TIMI= OF RECOVERl'.
     'BLAC-k A·C,f./J... LPrPTnP                                      t,1/1 11 )t9      EVJ:D<(.;r$f.j:('. f 'f0 I 0011
     -~/tJ 1lX."&f/Jf,,Aoo87S'c,oy:J.a{'I .J1/00




                FROM                                            TO



                                                                                                           ,s
Case 4:18-cv-00247-ALM Document 139-4 Filed 03/15/20 Page 56 of 56 PageID #: 3507




                                                          CITY of OAK POINT

                  n·epart~:ent of Pu.b lic Safet·
                 100 NAYLOR RD, OAI( POINT, TEXAS 75:068 (97?.)2 94-0000 fax (972)294·3 33
                                                           POLICE SiERVICES
                                                              EVIDENCE REPOR"(
                                                                                                                                                                                             '' .
    ,CASE NUMBER: COJ<;o110 I _ _ _ _..__

    _OWNER                                                                                           _✓EVIDENCE
    _VICTIM
       FIND ER                                                                                       _PROPERTY. FOR SAFEt KEEPING
      VSUSPECT
    _OTHER                                                                                           _FOUND PROPERTY

                                                                                                    _STOL(;N PROPERTY

    NAME:            :::f/\so..J   J...t.e V/\rJOV/(t                                                PHONE:(_) _ _ __ __
    ADDRESS:             IOt? 'Dult.A-,JGo                  'Dfl.r::v~
                    '
    CITY: 1\-t-lBR..t,y                       _ST-ATE: ~-XAS                                                        ZIP:_l".?.~7
                                                                                                                          ,           ______
     CHARGE: 1) o·~rR<Ac,-J:c-tJ                      gR.. 'Rl.T"ALJ:/l-r::R:>;J                                  , MISDEMEANOR Fi:LONY
        •                                                 •c ..,.,'J' ••,                                <."'.
                      2) - - - --------·----                                - - - - - - - MISDEMEANOR FELONY

     REPORT MADE BY: SG·1o                        'B, Hz:>l-v'tt/{µ                                                     DATE:. a f              p..;i. /1 't
   · DESCRIPTION AND LOCATION FQJ.lliQ                                                               DATE AND TIMI= Of RECGVERY
                                             ,J                              •   /( //                                ./
     ()1 EtYI   o~y      S   r.r:-~ k:    WL 6 p._A.l     s r.r.e. l:.dJ...      ~ ____
                                                                                      o---'
                                                                                        1/t......                v,t:'-"'Q=i✓--'-''1C'-"'{ .....#;......
                                                                                            .!ln,_:,.l.....t_=.2-....                              : ,.,_/'.J,.,;;0....:..10
                                                                                                                                                                           ;;;..0
                                                                                                                                                                                ~   I '.:,




     ---------------------------~---,..·•:.
                       FROM                                                       TO                                                        DAT E{flME
     /C, b"     [)t.1,1-/7,,./G::,6 JJ{J..J:'v'L ...---
       ~    - ,, -       z~.::,·
                                                                                                   ..,,),?..2._
